Exhibit 10.2

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

MAGNOLIA OIL & GAS PARENT LLC

DATED AS OF JULY 31, 2018

THE LIMITED LIABILITY COMPANY INTERESTS IN MAGNOLIA OIL & GAS PARENT LLC HAVE
NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, THE
SECURITIES LAWS OF ANY STATE, OR ANY OTHER APPLICABLE SECURITIES LAWS, AND HAVE
BEEN OR ARE BEING ISSUED IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. SUCH INTERESTS MUST BE
ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY TIME EXCEPT IN COMPLIANCE
WITH (I) THE SECURITIES ACT, ANY APPLICABLE SECURITIES LAWS OF ANY STATE AND ANY
OTHER APPLICABLE SECURITIES LAWS; (II) THE TERMS AND CONDITIONS OF THIS AMENDED
AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT; AND (III) ANY OTHER TERMS AND
CONDITIONS AGREED TO IN WRITING BETWEEN THE MANAGING MEMBER AND THE APPLICABLE
MEMBER. THE LIMITED LIABILITY COMPANY INTERESTS MAY NOT BE TRANSFERRED OF RECORD
EXCEPT IN COMPLIANCE WITH SUCH LAWS, THIS AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT, AND ANY OTHER TERMS AND CONDITIONS AGREED TO IN WRITING BY
THE MANAGING MEMBER AND THE APPLICABLE MEMBER. THEREFORE, PURCHASERS AND OTHER
TRANSFEREES OF SUCH LIMITED LIABILITY COMPANY INTERESTS WILL BE REQUIRED TO BEAR
THE RISK OF THEIR INVESTMENT OR ACQUISITION FOR AN INDEFINITE PERIOD OF TIME.

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I DEFINITIONS

     2  

Section 1.1

  Definitions      2  

Section 1.2

  Interpretive Provisions      14  

ARTICLE II ORGANIZATION OF THE LIMITED LIABILITY COMPANY

     15  

Section 2.1

  Formation      15  

Section 2.2

  Filing      15  

Section 2.3

  Name      15  

Section 2.4

  Registered Office; Registered Agent      15  

Section 2.5

  Principal Place of Business      15  

Section 2.6

  Purpose; Powers      15  

Section 2.7

  Term      15  

Section 2.8

  Intent      16  

ARTICLE III CLOSING TRANSACTIONS

     16  

Section 3.1

  Transactions in Connection with the Contribution Agreement      16  

ARTICLE IV OWNERSHIP AND CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS

     17  

Section 4.1

  Authorized Units; General Provisions With Respect to Units      17  

Section 4.2

  Voting Rights      20  

Section 4.3

  Capital Contributions; Unit Ownership      20  

Section 4.4

  Capital Accounts      21  

Section 4.5

  Other Matters      21  

Section 4.6

  Redemption of Units      22  

ARTICLE V ALLOCATIONS OF PROFITS AND LOSSES

     29  

Section 5.1

  Profits and Losses      29  

Section 5.2

  Special Allocations      29  

Section 5.3

  Allocations for Tax Purposes in General      32  

Section 5.4

  Income Tax Allocations with Respect to Depletable Properties      33  

Section 5.5

  Other Allocation Rules      34  

ARTICLE VI DISTRIBUTIONS

     35  

Section 6.1

  Distributions      35  

Section 6.2

  Tax-Related Distributions      36  

Section 6.3

  Distribution Upon Withdrawal      36  

ARTICLE VII MANAGEMENT

     36  

Section 7.1

  The Managing Member; Fiduciary Duties      36  

 

i



--------------------------------------------------------------------------------

Section 7.2

  Officers      37  

Section 7.3

  Warranted Reliance by Officers on Others      38  

Section 7.4

  Indemnification      38  

Section 7.5

  Maintenance of Insurance or Other Financial Arrangements      39  

Section 7.6

  Resignation or Termination of Managing Member      39  

Section 7.7

  No Inconsistent Obligations      39  

Section 7.8

  Reclassification Events of PubCo      39  

Section 7.9

  Certain Costs and Expenses      40  

ARTICLE VIII ROLE OF MEMBERS

     40  

Section 8.1

  Rights or Powers      40  

Section 8.2

  Voting      41  

Section 8.3

  Various Capacities      42  

ARTICLE IX TRANSFERS OF INTERESTS

     42  

Section 9.1

  Restrictions on Transfer      42  

Section 9.2

  Notice of Transfer      43  

Section 9.3

  Transferee Members      43  

Section 9.4

  Legend      43  

ARTICLE X ACCOUNTING

     44  

Section 10.1

  Books of Account      44  

Section 10.2

  Tax Elections      44  

Section 10.3

  Tax Returns; Information      45  

Section 10.4

  Texas Margin Tax      45  

Section 10.5

  Company Representative      45  

Section 10.6

  Withholding Tax Payments and Obligations      45  

ARTICLE XI DISSOLUTION AND TERMINATION

     47  

Section 11.1

  Liquidating Events      47  

Section 11.2

  Bankruptcy      48  

Section 11.3

  Procedure      48  

Section 11.4

  Rights of Members      49  

Section 11.5

  Notices of Dissolution      49  

Section 11.6

  Reasonable Time for Winding Up      49  

Section 11.7

  No Deficit Restoration      50  

ARTICLE XII GENERAL

     50  

Section 12.1

  Amendments; Waivers      50  

Section 12.2

  Further Assurances      50  

Section 12.3

  Successors and Assigns      51  

Section 12.4

  Entire Agreement      51  

Section 12.5

  Rights of Members Independent      51  

Section 12.6

  Governing Law      51  

Section 12.7

  Jurisdiction and Venue      51  

 

ii



--------------------------------------------------------------------------------

Section 12.8

  Headings      51  

Section 12.9

  Counterparts      52  

Section 12.10

  Notices      52  

Section 12.11

  Representation By Counsel; Interpretation      53  

Section 12.12

  Severability      54  

Section 12.13

  Expenses      54  

Section 12.14

  Waiver of Jury Trial      54  

Section 12.15

  No Third Party Beneficiaries      54  

 

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

MAGNOLIA OIL & GAS PARENT LLC

This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (as amended,
supplemented or restated from time to time, this “Agreement”) is entered into as
of July 31, 2018, by and among Magnolia Oil & Gas Parent LLC, a Delaware limited
liability company (the “Company”), Magnolia Oil & Gas Corporation (“PubCo”), and
each other Person who is or at any time becomes a Member in accordance with the
terms of this Agreement and the Act. Capitalized terms used herein and not
otherwise defined have the respective meanings set forth in Section 1.1.

RECITALS

WHEREAS, the Company was formed pursuant to a Certificate of Formation filed in
the office of the Secretary of State of the State of Delaware on March 15, 2018
and was originally governed by a Limited Liability Company Agreement dated as of
March 15, 2018 (the “Existing LLC Agreement”);

WHEREAS, the Company, PubCo and the EnerVest Funds have entered into a
Contribution and Merger Agreement dated March 20, 2018 (the “Contribution
Agreement”) and a Membership Interest Purchase Agreement dated March 20, 2018
(the “Ironwood Agreement”);

WHEREAS, PubCo and the Contributors have agreed that if the transactions
contemplated by the Contribution Agreement and the Ironwood Agreement are both
consummated as contemplated, such transactions will be treated as part of a
single transaction for U.S. federal income tax purposes and the tax
characterization described in Section 3.7(a) of the Contribution Agreement will
apply;

WHEREAS, pursuant to the Contribution Agreement, PubCo is (A) contributing all
of its assets, including the net proceeds of its initial public offering and the
net cash proceeds received by PubCo pursuant to the Subscription Agreements (as
defined in the Contribution Agreement) to the Company and (B) issuing and
contributing shares of its Class A Common Stock (as defined below) and Class B
Common Stock (as defined below) to the Company, and in exchange therefor the
Company is issuing to PubCo a number of Units equal to the number of shares of
Class A Common Stock outstanding immediately prior to the consummation of the
transactions contemplated by the Contribution Agreement (including the shares of
Class A Common Stock contributed by PubCo to the Company as described in clause
(B) above);

WHEREAS, pursuant to the Contribution Agreement, at the Closing (as defined in
the Contribution Agreement), (i) the EnerVest Funds are contributing the Assets
(as defined in the Contribution Agreement) to the Company and (ii) in exchange
therefor, the Company is (A) distributing certain amounts of cash, all of the
shares of Class B Common Stock and all of the shares of Class A Common Stock
received from PubCo to the EnerVest Funds and (B) issuing to the EnerVest Funds
the Units set forth on Exhibit A, in each case as more particularly described in
the Contribution Agreement;



--------------------------------------------------------------------------------

WHEREAS, each Unit (other than any Unit held by PubCo and its wholly owned
Subsidiaries) may be redeemed, at the election of the holder of such Unit
(together with the surrender and delivery by such holder of one share of Class B
Common Stock), for one share of Class A Common Stock in accordance with the
terms and conditions of this Agreement;

WHEREAS, the Members of the Company desire that PubCo become the sole managing
Member of the Company (in its capacity as managing Member as well as in any
other capacity, the “Managing Member”);

WHEREAS, the Members of the Company desire to amend and restate the Existing LLC
Agreement and adopt this Agreement; and

WHEREAS, this Agreement shall supersede the Existing LLC Agreement in its
entirety as of the date hereof.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound, the parties
hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement and the Schedules and
Exhibits attached to this Agreement, the following definitions shall apply:

“Act” means the Delaware Limited Liability Company Act, 6 Del. C. § 18-101, et
seq., as amended from time to time (or any corresponding provisions of
succeeding law).

“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Entity.

“Adjusted Basis” has the meaning given such term in Section 1011 of the Code.

“Adjusted Capital Account Deficit” means the deficit balance, if any, in such
Member’s Capital Account at the end of any Fiscal Year or other taxable period,
with the following adjustments:

 

  (a)

credit to such Capital Account any amount that such Member is obligated to
restore under Treasury Regulations Section 1.704-1(b)(2)(ii)(c), as well as any
addition thereto pursuant to the next to last sentences of Treasury Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5) after taking into account thereunder
any changes during such year in Company Minimum Gain and Member Minimum Gain;
and

 

2



--------------------------------------------------------------------------------

  (b)

debit to such Capital Account the items described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

This definition of Adjusted Capital Account Deficit is intended to comply with
the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person. For these purposes, “control” means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise; provided that, for purposes of this Agreement, (a) no Member shall be
deemed an Affiliate of the Company or any of its Subsidiaries and (b) none of
the Company or any of its Subsidiaries shall be deemed an Affiliate of any
Member.

“Agreement” is defined in the preamble to this Agreement.

“beneficially own” and “beneficial owner” shall be as defined in Rule 13d-3 of
the rules promulgated under the Exchange Act.

“Bipartisan Budget Act” means Sections 6221 through 6241 of the Code, as amended
by Section 1101 of the Bipartisan Budget Act of 2015, Pub. L. No. 114-74 and
Section 411 of the Protecting Americans from Tax Hikes Act of 2015, Pub. L.
114-113, div. Q, together with any final or temporary Treasury Regulations,
Revenue Rulings, and case law interpreting Sections 6221 through 6241 of the
Code (and any analogous provisions of state or local tax law).

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the City of New
York.

“Call Election Notice” is defined in Section 4.6(f)(ii).

“Call Right” is defined in Section 4.6(f)(i)

“Capital Account” means, with respect to any Member, the Capital Account
maintained for such Member in accordance with Section 4.4.

“Capital Contribution” means, with respect to any Member, the amount of cash and
the initial Gross Asset Value of any property (other than cash) contributed to
the Company by such Member. Any reference to the Capital Contribution of a
Member will include any Capital Contributions made by a predecessor holder of
such Member’s Units to the extent that such Capital Contribution was made in
respect of Units Transferred to such Member.

“Cash Election” is defined in Section 4.6(a)(iii) and shall also include PubCo’s
election to purchase Units for cash pursuant to an exercise of its Call Right
set forth in Section 4.6(g).

“Cash Election Amount” means with respect to a particular Redemption for which a
Cash Election has been made, (i) if the Class A Common Stock trades on a
securities exchange or automated or electronic quotation system, an amount of
cash equal to the product of (A) the number of shares of Class A Common Stock
that would have been received in such Redemption

 

3



--------------------------------------------------------------------------------

if a Cash Election had not been made and (B) the average of the volume-weighted
average price for a share of Class A Common Stock on the principal U.S.
securities exchange or automated or electronic quotation system on which the
Class A Common Stock trades, as reported by Bloomberg, L.P., or its successor,
for each of the ten (10) consecutive full Trading Days ending on and including
the last full Trading Day immediately prior to the Redemption Notice Date,
subject to appropriate and equitable adjustment for any stock splits, reverse
splits, stock dividends or similar events affecting the Class A Common Stock;
and (ii) if the Class A Common Stock no longer trades on a securities exchange
or automated or electronic quotation system, an amount of cash equal to the
product of (A) the number of shares of Class A Common Stock that would have been
received in such Redemption if a Cash Election had not been made and (B) the
fair market value of one share of Class A Common Stock, as determined by the
Managing Member in good faith, that would be obtained in an arms-length
transaction between an informed and willing buyer and an informed and willing
seller, with neither party having any compulsion to buy or sell, and without
regard to the particular circumstances of the buyer or seller.

“Change of Control Redemption Date” is defined in Section 4.6(g).

“Chief Executive Officer” is defined in Section 7.2(b).

“Class A Common Stock” means, as applicable, (a) the Class A Common Stock, par
value $0.01 per share, of PubCo or (b) following any consolidation, merger,
reclassification or other similar event involving PubCo, any shares or other
securities of PubCo or any other Person or cash or other property that become
payable in consideration for the Class A Common Stock or into which the Class A
Common Stock is exchanged or converted as a result of such consolidation,
merger, reclassification or other similar event.

“Class B Common Stock” means, as applicable, (a) the Class B Common Stock, par
value $0.01 per share, of PubCo or (b) following any consolidation, merger,
reclassification or other similar event involving PubCo, any shares or other
securities of PubCo or any other Person or cash or other property that become
payable in consideration for the Class B Common Stock or into which the Class B
Common Stock is exchanged or converted as a result of such consolidation,
merger, reclassification or other similar event.

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time (or any corresponding provisions of succeeding law).

“Commission” means the U.S. Securities and Exchange Commission, including any
governmental body or agency succeeding to the functions thereof.

“Company” is defined in the preamble to this Agreement.

“Company Level Taxes” means any federal, state, or local income taxes, additions
to such taxes, and penalties and interest with respect such taxes thereto
payable by the Company or any Subsidiary thereof as a result of any examination
of the Company’s or any Subsidiary’s returns by any federal, state, or local tax
authorities, including resulting administrative and judicial proceedings under
the Bipartisan Budget Act.

 

4



--------------------------------------------------------------------------------

“Company Minimum Gain” has the meaning of “partnership minimum gain” set forth
in Treasury Regulations Sections 1.704-2(b)(2) and 1.704-2(d). It is further
understood that Company Minimum Gain shall be determined in a manner consistent
with the rules of Treasury Regulations Section 1.704-2(b)(2), including the
requirement that if the adjusted Gross Asset Value of property subject to one or
more Nonrecourse Liabilities differs from its adjusted tax basis, Company
Minimum Gain shall be determined with reference to such Gross Asset Value.

“Company Representative” has the meaning assigned to the term “partnership
representative” in Section 6223 of the Code and any Treasury Regulations or
other administrative or judicial pronouncements promulgated thereunder.

“Consolidating Member” is defined in Section 10.4.

“Contract” means any written agreement, contract, lease, sublease, license,
sublicense, obligation, promise or undertaking.

“Contribution Agreement” is defined in the Recitals.

“Contributors” is defined in the Contribution Agreement.

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities, as
trustee, personal representative or executor, by contract, credit arrangement or
otherwise.

“Covered Audit Adjustment” means an adjustment in the amount of any item of
income, gain, loss, deduction, or credit of the Company or any subsidiary
thereof, or any Member’s distributive share thereof, to the extent such
adjustment results in an “imputed underpayment” as described in Section 6225(b)
of the Code or any analogous provision of state or local law.

“Covered Person” is defined in Section 7.4.

“Debt Securities” means, with respect to PubCo, any and all debt instruments or
debt securities that are not convertible or exchangeable into Equity Securities
of PubCo.

“Defect Holdback Amount” is defined in the Contribution Agreement.

“Depletable Basis Shortfall” is defined in Section 5.4(b).

“Depletable Property” means each separate oil and gas property as defined in
Code Section 614.

“Depreciation” means, for each Fiscal Year or other taxable period, an amount
equal to the depreciation, amortization, or other cost recovery deduction
(excluding depletion) allowable with respect to an asset for such Fiscal Year or
other taxable period, except that (a) with respect to any such property the
Gross Asset Value of which differs from its Adjusted Basis for U.S. federal

 

5



--------------------------------------------------------------------------------

income tax purposes and which difference is being eliminated by use of the
“remedial method” pursuant to Treasury Regulations Section 1.704-3(d),
Depreciation for such Fiscal Year or other taxable period shall be the amount of
book basis recovered for such Fiscal Year or other taxable period under the
rules prescribed by Treasury Regulations Section 1.704-3(d)(2), and (b) with
respect to any other such property the Gross Asset Value of which differs from
its Adjusted Basis for U.S. federal income tax purposes at the beginning of such
Fiscal Year or other taxable period, Depreciation shall be an amount which bears
the same ratio to such beginning Gross Asset Value as the federal income tax
depreciation, amortization, or other cost recovery deduction for such Fiscal
Year or other taxable period bears to such beginning Adjusted Basis; provided,
however, that if the Adjusted Basis for U.S. federal income tax purposes of an
asset at the beginning of such Fiscal Year or other taxable period is zero,
Depreciation with respect to such asset shall be determined with reference to
such beginning Gross Asset Value using any reasonable method selected by the
Managing Member.

“DGCL” means the General Corporation Law of the State of Delaware, as amended
from time to time (or any corresponding provisions of succeeding law).

“Discount” is defined in Section 7.9.

“Effective Time” means the time of the Closing (as defined in the Contribution
Agreement).

“EnerVest Funds” means EnerVest Energy Institutional Fund XIV-A, L.P., a
Delaware limited partnership, EnerVest Energy Institutional Fund XIV-WIC, L.P.,
a Delaware limited partnership, Energy Institutional Fund XIV-2A, L.P., a
Delaware limited partnership, EnerVest Energy Institutional Fund XIV-3A, L.P., a
Delaware limited partnership, EnerVest Energy Institutional Fund XIV-C L.P., a
Delaware limited partnership, and EnerVest Energy Institutional Fund XIV-C-AIV
L.P., a Delaware limited partnership.

“Equity Securities” means (a) with respect to a partnership, limited liability
company or similar Person, any and all units, interests, rights to purchase,
warrants, options or other equivalents of, or other ownership interests in, any
such Person as well as debt or equity instruments convertible, exchangeable or
exercisable into any such units, interests, rights or other ownership interests
and (b) with respect to a corporation, any and all shares, interests,
participation or other equivalents (however designated) of corporate stock,
including all common stock and preferred stock, or warrants, options or other
rights to acquire any of the foregoing, including any debt instrument
convertible or exchangeable into any of the foregoing.

“ERISA” means the Employee Retirement Security Act of 1974, as amended.

“Excess Tax Amount” is defined in Section 10.6(b).

“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder, as the same may be amended from time to time
(or any corresponding provisions of succeeding law).

“Existing LLC Agreement” is defined in the recitals to this Agreement.

 

6



--------------------------------------------------------------------------------

“Fair Market Value” means the fair market value of any property as reasonably
determined by the Managing Member acting in good faith and after taking into
account such factors as the Managing Member shall deem appropriate and as is
consistent with any agreement with respect to the fair market value for federal
and applicable state tax purposes of any property set forth in the Contribution
Agreement. For the avoidance of doubt, if the Contributors elect to surrender
Units to the Company pursuant to Section 14.7(e) of the Contribution Agreement
(an “Indemnification Surrender”), the Managing Member is authorized to
(a) adjust, as of the Effective Time, the initial Fair Market Value of any
property contributed to the Company by the Contributors to reflect the
indemnification obligation(s) to which the Indemnification Surrender relates,
and (b) make, as of the Effective Time, any corresponding changes to the Capital
Contributions and Capital Account balances of the Members.

“Federal Bankruptcy Code” means Title 11 of the United States Code, as amended
from time to time, and all rules and regulations promulgated thereunder.

“Fiscal Year” means the fiscal year of the Company, which shall end on
December 31 of each calendar year unless, for U.S. federal income tax purposes,
another fiscal year is required. The Company shall have the same fiscal year for
U.S. federal income tax purposes and for accounting purposes.

“GAAP” means U.S. generally acceptable accounting principles at the time.

“Giddings Transaction” is defined in the Contribution Agreement.

“Good Faith” means a Person having acted in good faith and in a manner such
Person reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to a criminal proceeding, having had no reasonable
cause to believe such Person’s conduct was unlawful.

“Governmental Entity” means any federal, national, supranational, state,
provincial, local, foreign or other government, governmental, stock exchange,
regulatory or administrative authority, agency or commission or any court,
tribunal, or judicial or arbitral body.

“Gross Asset Value” means, with respect to any asset, the asset’s Adjusted Basis
for U.S. federal income tax purposes (which, in the case of any Depletable
Property, shall be determined pursuant to Treasury Regulations
Section 1.613A-3(e)(3)(iii)(c)), except as follows:

 

  (a)

the initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross Fair Market Value of such asset as of the date of
such contribution;

 

  (b)

the Gross Asset Values of all Company assets shall be adjusted to equal their
respective gross Fair Market Values as of the following times: (i) the
acquisition of an interest (or additional interest) in the Company by any new or
existing Member in exchange for more than a de minimis Capital Contribution to
the Company or in exchange for the performance of more than a de minimis amount
of services to or for the benefit of the Company; (ii) the distribution by the
Company to a Member of more than a de minimis amount of Company assets as
consideration for an

 

7



--------------------------------------------------------------------------------

  interest in the Company; (iii) the liquidation of the Company within the
meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g)(1), (iv) the
acquisition of an interest in the Company by any new or existing Member upon the
exercise of a noncompensatory option in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(s); or (v) any other event to the extent determined by
the Managing Member to be permitted and necessary or appropriate to properly
reflect Gross Asset Values in accordance with the standards set forth in
Treasury Regulations Section 1.704-1(b)(2)(iv)(q); provided, however, that
adjustments pursuant to clauses (i), (ii) and (iv) above shall be made only if
the Managing Member reasonably determines that such adjustments are necessary or
appropriate to reflect the relative economic interests of the Members in the
Company. If any noncompensatory options are outstanding upon the occurrence of
an event described in this paragraph (b)(i) through (b)(v), the Company shall
adjust the Gross Asset Values of its properties in accordance with Treasury
Regulations Sections 1.704-1(b)(2)(iv)(f)(1) and 1.704-1(b)(2)(iv)(h)(2);

 

  (c)

the Gross Asset Value of any Company asset distributed to any Member shall be
adjusted to equal the gross Fair Market Value of such asset on the date of such
distribution;

 

  (d)

the Gross Asset Values of Company assets shall be increased (or decreased) to
reflect any adjustments to the Adjusted Basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m) and subsection (g) in the
definition of “Profits” or “Losses” below or Section 5.2(h); provided, however,
that the Gross Asset Value of a Company asset shall not be adjusted pursuant to
this subsection to the extent the Managing Member determines that an adjustment
pursuant to subsection (b) of this definition is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this subsection (d); and

 

  (e)

if the Gross Asset Value of a Company asset has been determined or adjusted
pursuant to subsections (a), (b) or (d) of this definition of Gross Asset Value,
such Gross Asset Value shall thereafter be adjusted by the Depreciation and
Simulated Depletion taken into account with respect to such asset for purposes
of computing Profits, Losses and other items allocated pursuant to Article V.

“Indebtedness” means (a) all indebtedness for borrowed money (including
capitalized lease obligations, sale-leaseback transactions or other similar
transactions, however evidenced), (b) any other indebtedness that is evidenced
by a note, bond, debenture, draft or similar instrument, (c) notes payable and
(d) lines of credit and any other agreements relating to the borrowing of money
or extension of credit.

“Indemnification Surrender” is defined in the definition of Fair Market Value.

 

8



--------------------------------------------------------------------------------

“Initial Transactions” means the transactions contemplated by the Contribution
Agreement, the transactions contemplated by the Ironwood Agreement (if
applicable), and the Giddings Transaction.

“Investment Company Act” is defined in Section 8.1(b).

“Interest” means the entire interest of a Member in the Company, including the
Units and all of such Member’s rights, powers and privileges under this
Agreement and the Act.

“Ironwood Agreement” is defined in the recitals to this Agreement.

“Law” means any federal, national, supranational, state, provincial, local or
similar statute, law, ordinance, regulation, rule, code, order, requirement or
rule of law (including common law).

“Legal Action” is defined in Section 12.7.

“Liability” means any liability or obligation, whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated and whether due or to become due, regardless of when asserted.

“Liquidating Event” is defined in Section 11.1.

“Managing Member” is defined in the recitals to this Agreement.

“Member” means any Person that executes this Agreement as a Member, and any
other Person admitted to the Company as an additional or substituted Member,
that has not made a disposition of such Person’s entire Interest.

“Member Minimum Gain” has the meaning ascribed to “partner nonrecourse debt
minimum gain” set forth in Treasury Regulations Section 1.704-2(i). It is
further understood that the determination of Member Minimum Gain and the net
increase or decrease in Member Minimum Gain shall be made in the same manner as
required for such determination of Company Minimum Gain under Treasury
Regulations Sections 1.704-2(d) and 1.704-2(g)(3).

“Member Nonrecourse Debt” has the meaning of “partner nonrecourse debt” set
forth in Treasury Regulations Section 1.704-2(b)(4).

“Member Nonrecourse Deductions” has the meaning of “partner nonrecourse
deductions” set forth in Treasury Regulations Sections 1.704-2(i)(1) and
1.704-2(i)(2).

“Minority Member Redemption Date” is defined in Section 4.6(h).

“Minority Member Redemption Notice” is defined in Section 4.6(h).

“National Securities Exchange” means an exchange registered with the Commission
under the Exchange Act.

“Nonrecourse Deductions” has the meaning assigned that term in Treasury
Regulations Section 1.704-2(b).

 

9



--------------------------------------------------------------------------------

“Nonrecourse Liability” is defined in Treasury Regulations
Section 1.704-2(b)(3).

“Officer” means each Person appointed as an officer of the Company pursuant to
and in accordance with the provisions of Section 7.2.

“Percentage Interest” means, at any time of determination and as to any Member,
the quotient (expressed as percentage) of the number of Units owned by such
Member divided by the total number of outstanding Units. The Percentage
Interests of the Members will be adjusted to reflect any Units (a) issued to the
Contributors from the Company from the Defect Holdback Amount or (b) surrendered
by the Contributors to the Company in an Indemnification Surrender, in each case
prospectively but as if the adjustment had been made as of the Effective Time
for tax and Capital Account purposes.

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under
Section 13(d)(3) of the Exchange Act.

“Plan Asset Regulations” means the regulations issued by the U.S. Department of
Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the Code of
Federal Regulations, or any successor regulations as the same may be amended
from time to time.

“Prime Rate” means, on any date of determination, a rate per annum equal to the
rate of interest most recently published by The Wall Street Journal as the
“prime rate” at large U.S. money center banks.

“Proceeding” is defined in Section 7.4.

“Profits” or “Losses” means, for each Fiscal Year or other taxable period, an
amount equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments (without duplication):

 

  (a)

any income or gain of the Company that is exempt from U.S. federal income tax
and not otherwise taken into account in computing Profits or Losses shall be
added to such taxable income or loss;

 

  (b)

any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Profits or Losses, shall be subtracted from such taxable income or
loss;

 

  (c)

in the event the Gross Asset Value of any Company asset is adjusted pursuant to
subsection (b) or (c) of the definition of Gross Asset Value above, the amount
of such adjustment shall be treated as an item of gain (if the adjustment
increases the Gross Asset Value of the Company asset) or an item of loss (if the
adjustment decreases the Gross Asset Value of the Company asset) from the
disposition of such asset and shall, except to the extent allocated pursuant to
Section 5.2, be taken into account for purposes of computing Profits or Losses;

 

10



--------------------------------------------------------------------------------

  (d)

gain or loss resulting from any disposition of Company assets (other than
Depletable Property) with respect to which gain or loss is recognized for U.S.
federal income tax purposes shall be computed with reference to the Gross Asset
Value of the asset disposed of, notwithstanding that the adjusted tax basis of
such asset differs from its Gross Asset Value;

 

  (e)

gain resulting from any disposition of a Depletable Property with respect to
which gain is recognized for U.S. federal income tax purposes shall be treated
as being equal to the corresponding Simulated Gain;

 

  (f)

in lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation;

 

  (g)

to the extent an adjustment to the adjusted tax basis of any asset pursuant to
Code Section 734(b) is required, pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Account balances as a result of a distribution other than in liquidation of a
Member’s interest in the Company, the amount of such adjustment shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or an
item of loss (if the adjustment decreases such basis) from the disposition of
such asset and shall be taken into account for purposes of computing Profits or
Losses; and

 

  (h)

any items of income, gain, loss or deduction which are specifically allocated
pursuant to the provisions of Section 5.2 shall not be taken into account in
computing Profits or Losses for any taxable year, but such items available to be
specially allocated pursuant to Section 5.2 will be determined by applying rules
analogous to those set forth in subparagraphs (a) through (g) above.

“Property” means all real and personal property owned by the Company from time
to time, including both tangible and intangible property.

“PubCo” is defined in the recitals to this Agreement.

“PubCo Change of Control” means the occurrence of any of the following events or
series of events after the Effective Time:

(a) any Person (excluding any Qualifying Owner or any group of Qualifying Owners
acting together which would constitute a “group” for purposes of Section 13(d)
of the Exchange Act, and excluding a corporation or other entity owned, directly
or indirectly, by the stockholders of PubCo in substantially the same
proportions as their ownership of stock of the PubCo) is or becomes the
beneficial owner, directly or indirectly, of securities of PubCo representing
more than 50% of the combined voting power of PubCo’s then outstanding voting
securities;

 

11



--------------------------------------------------------------------------------

(b) there is consummated a merger or consolidation of PubCo with any other
corporation or other entity, and, immediately after the consummation of such
merger or consolidation, the voting securities of PubCo immediately prior to
such merger or consolidation do not continue to represent or are not converted
into more than 50% of the combined voting power of the then-outstanding voting
securities of the Person resulting from such merger or consolidation or, if the
surviving company is a Subsidiary, the ultimate parent thereof; or

(c) the stockholders of PubCo approve a plan of complete liquidation or
dissolution of PubCo or there is consummated an agreement or series of related
agreements for the sale or other disposition, directly or indirectly, by PubCo
of all or substantially all of PubCo’s assets (including a sale of all of the
equity interests in the Company held by PubCo), other than such sale or other
disposition by PubCo of all or substantially all of PubCo’s assets to an entity,
at least 50% of the combined voting power of the voting securities of which are
owned by stockholders of PubCo in substantially the same proportions as their
ownership of PubCo immediately prior to such sale.

Notwithstanding the foregoing, except with respect to clause (b) above, a “PubCo
Change of Control” shall not be deemed to have occurred by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which the record holders of the shares of PubCo immediately prior to
such transaction or series of transactions continue to have substantially the
same proportionate ownership in, and own substantially all of the shares of, an
entity which owns, either directly or through a Subsidiary, all or substantially
all of the assets of PubCo immediately following such transaction or series of
transactions.

“PubCo Common Stock” means all classes and series of common stock of PubCo,
including the Class A Common Stock and the Class B Common Stock.

“Qualifying Owners” means the EnerVest Funds and their respective Affiliates.

“Reclassification Event” means any of the following: (a) any reclassification or
recapitalization of PubCo Common Stock (other than (i) a change in par value, or
from par value to no par value, or from no par value to par value, or (ii) as a
result of a subdivision or combination or any other transaction subject to
Section 4.1(g)), (b) any merger, consolidation or other combination involving
PubCo, or (c) any sale, conveyance, lease, or other disposal of all or
substantially all the properties and assets of PubCo to any other Person, in
each of clauses (a), (b) or (c), as a result of which holders of PubCo Common
Stock shall be entitled to receive cash, securities or other property for their
shares of PubCo Common Stock.

“Redeeming Member” is defined in Section 4.6(a)(i).

“Redemption” is defined in Section 4.6(a)(i).

“Redemption Date” means (a) the later of (i) the date that is five Business Days
after the Redemption Notice Date and (ii) if the Company or PubCo has made a
valid Cash Election with respect to the relevant Redemption, the first Business
Day on which the Company or PubCo has available funds to pay the Cash Election
Amount, which in no event shall be more than ten Business Days after the
Redemption Notice Date, or (b) such later date (i) specified in the Redemption
Notice or (ii) on which a contingency described in Section 4.6(a)(ii)(C) that is
specified in the Redemption Notice is satisfied.

 

12



--------------------------------------------------------------------------------

“Redemption Notice” is defined in Section 4.6(a)(ii).

“Redemption Notice Date” is defined in Section 4.6(a)(ii).

“Regulatory Allocations” is defined in Section 5.2(i).

“Retraction Notice” is defined in Section 4.6(b)(i).

“Securities Act” means the Securities Act of 1933, and the rules and regulations
promulgated thereunder, as the same may be amended from time to time (or any
corresponding provisions of succeeding law).

“Simulated Basis” means the Gross Asset Value of any Depletable Property.

“Simulated Depletion” means, with respect to each Depletable Property, a
depletion allowance computed in accordance with U.S. federal income tax
principles (as if the Simulated Basis of the property were its Adjusted Basis)
and in a manner specified in Treasury Regulations
Section 1.704-1(b)(2)(iv)(k)(2). For purposes of computing Simulated Depletion
with respect to any Depletable Property, the Simulated Basis of such property
shall be deemed to be the Gross Asset Value of such property, and in no event
shall such allowance, in the aggregate, exceed the Simulated Basis. If the Gross
Asset Value of a Depletable Property is adjusted pursuant to the definition of
Gross Asset Value during a taxable year or other fiscal period, following such
adjustment Simulated Depletion shall thereafter be calculated under the
foregoing provisions based upon such adjusted Gross Asset Value.

“Simulated Gain” means the excess, if any, of the amount realized from the sale
or other disposition of a Depletable Property over the Gross Asset Value of such
Depletable Property and determined pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(k)(2).

“Simulated Loss” means the excess, if any, of the Gross Asset Value of a
Depletable Property over the amount realized from the sale or other disposition
of such Depletable Property and determined pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(k)(2).

“Subsidiary” means, with respect to any specified Person, any other Person with
respect to which such specified Person (a) has, directly or indirectly, the
power, through the ownership of securities or otherwise, to elect a majority of
directors or similar managing body or (b) beneficially owns, directly or
indirectly, a majority of such Person’s Equity Securities.

“Tax Contribution Obligation” is defined in Section 10.6(b).

“Tax Distributions” means distributions required to be made pursuant to
Section 6.2.

“Tax Offset” is defined in Section 10.6(b).

“Trading Day” means a day on which the New York Stock Exchange or such other
principal United States securities exchange on which the Class A Common Stock is
listed or admitted to trading is open for the transaction of business (unless
such trading shall have been suspended for the entire day).

 

13



--------------------------------------------------------------------------------

“Transfer” means, when used as a noun, any voluntary or involuntary, direct or
indirect (whether through a change of control of the Transferor or any Person
that controls the Transferor, the issuance or transfer of Equity Securities of
the Transferor, by operation of law or otherwise), transfer, sale, pledge or
hypothecation or other disposition and, when used as a verb, voluntarily or
involuntarily, directly or indirectly (whether through a change of control of
the Transferor or any Person that controls the Transferor, the issuance or
transfer of Equity Securities of the Transferor or any Person that controls the
Transferor, by operation of law or otherwise), to transfer, sell, pledge or
hypothecate or otherwise dispose of. The terms “Transferee,” “Transferor,”
“Transferred,” and other forms of the word “Transfer” shall have the correlative
meanings.

“Transfer Agent” is defined in Section 4.6(a)(ii).

“Treasury Regulations” means pronouncements, as amended from time to time, or
their successor pronouncements, which clarify, interpret and apply the
provisions of the Code, and which are designated as “Treasury Regulations” by
the United States Department of the Treasury.

“Uniform Commercial Code” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of
Delaware.

“Units” means the Units issued hereunder and shall also include any equity
security of the Company issued in respect of or in exchange for Units, whether
by way of dividend or other distribution, split, recapitalization, merger,
rollup transaction, consolidation, conversion or reorganization.

“Warrants” is defined in Section 3.1(d).

“Winding-Up Member” is defined in Section 11.3(a).

Section 1.2 Interpretive Provisions

. For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires:

 

  (a)

the terms defined in Section 1.1 are applicable to the singular as well as the
plural forms of such terms;

 

  (b)

all accounting terms not otherwise defined herein have the meanings assigned
under GAAP;

 

  (c)

all references to currency, monetary values and dollars set forth herein shall
mean United States (U.S.) dollars and all payments hereunder shall be made in
United States dollars;

 

  (d)

when a reference is made in this Agreement to an Article, Section, Exhibit or
Schedule, such reference is to an Article or Section of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated;

 

  (e)

whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”;

 

14



--------------------------------------------------------------------------------

  (f)

“or” is not exclusive;

 

  (g)

pronouns of either gender or neuter shall include, as appropriate, the other
pronoun forms; and

 

  (h)

the words “hereof”, “herein” and “hereunder” and words of similar import, when
used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement.

ARTICLE II

ORGANIZATION OF THE LIMITED LIABILITY COMPANY

Section 2.1 Formation. The Company has been formed as a limited liability
company subject to the provisions of the Act upon the terms, provisions and
conditions set forth in this Agreement.

Section 2.2 Filing. The Company’s Certificate of Formation has been filed with
the Secretary of State of the State of Delaware in accordance with the Act. The
Members shall execute such further documents (including amendments to such
Certificate of Formation) and take such further action as is appropriate to
comply with the requirements of Law for the formation or operation of a limited
liability company in Delaware and in all states and counties where the Company
may conduct its business.

Section 2.3 Name. The name of the Company is “MAGNOLIA OIL & GAS PARENT LLC” and
all business of the Company shall be conducted in such name or, in the
discretion of the Managing Member, under any other name.

Section 2.4 Registered Office; Registered Agent. The location of the registered
office of the Company in the State of Delaware is 1209 Orange Street,
Wilmington, Delaware 19801, or at such other place as the Managing Member from
time to time may select. The name and address for service of process on the
Company in the State of Delaware are The Corporation Trust Company, 1209 Orange
Street, Wilmington, Delaware 19801, or such other qualified Person as the
Managing Member may designate from time to time and its business address.

Section 2.5 Principal Place of Business. The principal place of business of the
Company shall be located in such place as is determined by the Managing Member
from time to time.

Section 2.6 Purpose; Powers. The nature of the business or purposes to be
conducted or promoted by the Company is to engage in any lawful act or activity
for which limited liability companies may be formed under the Act. The Company
shall have the power and authority to take any and all actions and engage in any
and all activities necessary, appropriate, desirable, advisable, ancillary or
incidental to the accomplishment of the foregoing purpose.

Section 2.7 Term. The term of the Company commenced on the date of filing of the
Certificate of Formation of the Company with the office of the Secretary of
State of the State of Delaware in accordance with the Act and shall continue
indefinitely. The Company may be dissolved and its affairs wound up only in
accordance with Article XI.

 

15



--------------------------------------------------------------------------------

Section 2.8 Intent. It is the intent of the Members that the Company be operated
in a manner consistent with its treatment as a “partnership” for U.S. federal
and state income tax purposes. It is also the intent of the Members that the
Company not be operated or treated as a “partnership” for purposes of
Section 303 of the Federal Bankruptcy Code. Neither the Company nor any Member
shall take any action inconsistent with the express intent of the parties hereto
as set forth in this Section 2.8.

ARTICLE III

CLOSING TRANSACTIONS

Section 3.1 Transactions in Connection with the Contribution Agreement.

 

  (a)

Effective as of the Effective Time, (i) the Existing LLC Agreement shall be
amended and restated and this Agreement shall be adopted, and (ii) PubCo shall
(A) contribute all of its assets, including the net proceeds of its initial
public offering and the net cash proceeds received by PubCo pursuant to the
Subscription Agreements (as defined in the Contribution Agreement) to the
Company and (B) pursuant to the Contribution Agreement, issue and contribute
shares of its Class A Common Stock (as defined below) and Class B Common Stock
(as defined below) to the Company, and in exchange therefor the Company is
issuing to PubCo a number of Units equal to the number of shares of Class A
Common Stock outstanding immediately prior to the consummation of the
transactions contemplated by the Contribution Agreement (including the shares of
Class A Common Stock contributed by PubCo to the Company as described in clause
(B) above) as set forth on Exhibit A.

 

  (b)

Effective as of the Effective Time and immediately following the transactions
contemplated by Section 3.1(a), (i) the EnerVest Funds shall contribute the
Assets (as defined in the Contribution Agreement) to the Company and (ii) in
exchange therefor, the Company shall (A) distribute certain amounts of cash, all
of the shares of Class B Common Stock and all of the shares of Class A Common
Stock received from PubCo to the EnerVest Funds and (B) issue to the EnerVest
Funds the Units set forth on Exhibit A, in each case as more particularly
described in the Contribution Agreement.

 

  (c)

The total number of Units issued and outstanding and held by the Members
immediately following the consummation of the transactions contemplated by
Sections 3.1(a)-(b) of this Agreement and the Contribution Agreement is set
forth on Exhibit A hereto (as amended from time to time in accordance with the
terms of this Agreement).

 

16



--------------------------------------------------------------------------------

  (d)

Effective as of the Effective Time and immediately following the transactions
contemplated by Sections 3.1(a)-(b), and prior to giving effect to Section 4.1,
the Company shall issue to PubCo a number of warrants exercisable for Units (the
“Warrants”) in an amount equal to the number of, and on the same terms as, the
warrants exercisable for shares of Class A Common Stock outstanding immediately
prior to such issuance of Warrants pursuant to this Section 3.1(d). For the
avoidance of doubt, each Warrant shall be treated as a “noncompensatory option”
within the meaning of Treasury Regulations Sections 1.721-2(f) and 1.761-3(b)(2)
and not be treated as a partnership interest pursuant to Treasury Regulations
Section 1.761-3(a).

ARTICLE IV

OWNERSHIP AND CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS

Section 4.1 Authorized Units; General Provisions With Respect to Units.

 

  (a)

Subject to the provisions of this Agreement, the Company shall be authorized to
issue from time to time such number of Units and such other Equity Securities as
the Managing Member shall determine in accordance with Section 4.3. Each
authorized Unit may be issued pursuant to such agreements as the Managing Member
shall approve, including pursuant to options and warrants. The Company may
reissue any Units that have been repurchased or acquired by the Company.

 

  (b)

Each outstanding Unit shall be identical (except as provided in Section 4.3).

 

  (c)

Initially, none of the Units will be represented by certificates. If the
Managing Member determines that it is in the interest of the Company to issue
certificates representing the Units, certificates will be issued and the Units
will be represented by those certificates, and this Agreement shall be amended
as necessary or desirable to reflect the issuance of certificated Units for
purposes of the Uniform Commercial Code. Nothing contained in this
Section 4.1(c) shall be deemed to authorize or permit any Member to Transfer its
Units except as otherwise permitted under this Agreement.

 

  (d)

The total number of Units issued and outstanding and held by the Members is set
forth on Exhibit A (as amended from time to time in accordance with the terms of
this Agreement) as of the date set forth therein.

 

  (e)

If, at any time after the Effective Time, PubCo issues a share of its Class A
Common Stock or any other Equity Security of PubCo (other than shares of Class B
Common Stock), (i) the Company shall concurrently issue to PubCo one Unit (if
PubCo issues a share of Class A Common Stock), or such other Equity Security of
the Company (if PubCo issues Equity Securities other than Class A Common Stock)
corresponding to the Equity Securities issued by PubCo, and with substantially
the same rights to dividends and distributions (including distributions upon
liquidation) and other economic rights as those of such Equity Securities of
PubCo to be issued and (ii) PubCo shall concurrently contribute to the Company
the net proceeds or other property received by PubCo for such share of Class A
Common Stock or other

 

17



--------------------------------------------------------------------------------

  Equity Security; provided, however, that if PubCo issues any shares of Class A
Common Stock in order to acquire or fund the acquisition from a Member (other
than PubCo) of a number of Units (and shares of Class B Common Stock) equal to
the number of shares of Class A Common Stock so issued, then the Company shall
not issue any new Units in connection therewith and PubCo shall not be required
to transfer such net proceeds to the Company, and such net proceeds shall
instead be transferred to such Member as consideration for such acquisition.
Notwithstanding the foregoing, this Section 4.1(e) shall not apply to the
issuance and distribution to holders of shares of PubCo Common Stock of rights
to purchase Equity Securities of PubCo under a “poison pill” or similar
shareholders rights plan (and upon any redemption of Units for Class A Common
Stock, such Class A Common Stock will be issued together with a corresponding
right under such plan), or to the issuance under PubCo’s employee benefit plans
of any warrants, options, other rights to acquire Equity Securities of PubCo or
rights or property that may be converted into or settled in Equity Securities of
PubCo, but shall in each of the foregoing cases apply to the issuance of Equity
Securities of PubCo in connection with the exercise or settlement of such
rights, warrants, options or other rights or property. Except pursuant to
Section 4.6, (x) the Company may not issue any additional Units to PubCo or any
of its Subsidiaries unless substantially simultaneously therewith PubCo or such
Subsidiary issues or sells an equal number of newly-issued shares of PubCo’s
Class A Common Stock to another Person, and (y) the Company may not issue any
other Equity Securities of the Company to PubCo or any of its Subsidiaries
unless substantially simultaneously PubCo or such Subsidiary issues or sells, to
another Person, an equal number of newly-issued shares of a new class or series
of Equity Securities of PubCo or such Subsidiary with substantially the same
rights to dividends and distributions (including distributions upon liquidation)
and other economic rights as those of such Equity Securities of the Company. If
at any time PubCo or any of its Subsidiaries (other than the Company and its
Subsidiaries) issues Debt Securities, PubCo or such Subsidiary shall transfer to
the Company (in a manner to be determined by the Managing Member in its
reasonable discretion) the proceeds received by PubCo or such Subsidiary in
exchange for such Debt Securities in a manner that directly or indirectly
burdens the Company with the repayment of the Debt Securities. In the event any
Equity Security outstanding at PubCo is exercised or otherwise converted and, as
a result, any shares of Class A Common Stock or other Equity Securities of PubCo
are issued, (1) if applicable, the corresponding Equity Security outstanding at
the Company (including the Warrants, if applicable) shall be similarly exercised
or otherwise converted, as applicable, and an equivalent number of Units or
other Equity Securities of the Company shall be issued to PubCo as contemplated
by the first sentence of this Section 4.1(e), and (2) PubCo shall concurrently
contribute to the Company the net proceeds received by PubCo from any such
exercise.

 

  (f)

PubCo or any of its Subsidiaries may not redeem, repurchase or otherwise acquire
(i) any shares of Class A Common Stock (including upon forfeiture of any
unvested shares of Class A Common Stock) unless substantially simultaneously the
Company redeems, repurchases or otherwise acquires from PubCo or such Subsidiary
an equal number of Units for the same price per security or (ii) any other

 

18



--------------------------------------------------------------------------------

  Equity Securities of PubCo, unless substantially simultaneously the Company
redeems, repurchases or otherwise acquires from PubCo or such Subsidiary an
equal number of Equity Securities of the Company of a corresponding class or
series with substantially the same rights to dividends and distributions
(including distributions upon liquidation) and other economic rights as those of
such Equity Securities of PubCo for the same price per security. The Company may
not redeem, repurchase or otherwise acquire (x) except pursuant to Section 4.6,
any Units from PubCo or any of its Subsidiaries unless substantially
simultaneously PubCo or such Subsidiary redeems, repurchases or otherwise
acquires an equal number of shares of Class A Common Stock for the same price
per security from holders thereof, or (y) any other Equity Securities of the
Company from PubCo or any of its Subsidiaries unless substantially
simultaneously PubCo or such Subsidiary redeems, repurchases or otherwise
acquires for the same price per security an equal number of Equity Securities of
PubCo of a corresponding class or series with substantially the same rights to
dividends and distributions (including distribution upon liquidation) and other
economic rights as those of such Equity Securities of PubCo. Notwithstanding the
foregoing, to the extent that any consideration payable by PubCo in connection
with the redemption or repurchase of any shares of Class A Common Stock or other
Equity Securities of PubCo or any of its Subsidiaries consists (in whole or in
part) of shares of Class A Common Stock or such other Equity Securities
(including, for the avoidance of doubt, in connection with the cashless exercise
of an option or warrant), then the redemption or repurchase of the corresponding
Units or other Equity Securities of the Company shall be effectuated in an
equivalent manner.

 

  (g)

The Company shall not in any manner effect any subdivision (by any equity split,
equity distribution, reclassification, recapitalization or otherwise) or
combination (by reverse equity split, reclassification, recapitalization or
otherwise) of the outstanding Units unless accompanied by an identical
subdivision or combination, as applicable, of the outstanding PubCo Common
Stock, with corresponding changes made with respect to any other exchangeable or
convertible securities. PubCo shall not in any manner effect any subdivision (by
any equity split, equity distribution, reclassification, recapitalization or
otherwise) or combination (by reverse equity split, reclassification,
recapitalization or otherwise) of the outstanding PubCo Common Stock unless
accompanied by an identical subdivision or combination, as applicable, of the
outstanding Units, with corresponding changes made with respect to any other
exchangeable or convertible securities.

 

  (h)

Notwithstanding any other provision of this Agreement (including
Section 4.1(e)), if PubCo holds any excess cash amount, PubCo may, in its sole
discretion, contribute such excess cash amount to the Company in exchange for a
number of Units or other Equity Securities of the Company determined in its sole
discretion, and distribute to the holders of Class A Common Stock shares of
Class A Common Stock (if the Company issues Units to PubCo) or such other Equity
Security of PubCo (if the Company issues Equity Securities of the Company other
than Units) corresponding to the Equity Securities issued by the Company and
with substantially the same rights to dividends and distributions (including
distributions upon liquidation) and other economic rights as those of such
Equity Securities of the Company issued.

 

19



--------------------------------------------------------------------------------

Section 4.2 Voting Rights. No Member has any voting right except with respect to
those matters specifically reserved for a Member vote under the Act and for
matters expressly requiring the approval of Members under this Agreement. Except
as otherwise required by the Act, each Unit will entitle the holder thereof to
one vote on all matters to be voted on by the Members. Except as otherwise
expressly provided in this Agreement, the holders of Units having voting rights
will vote together as a single class on all matters to be approved by the
Members.

Section 4.3 Capital Contributions; Unit Ownership.

 

  (a)

Capital Contributions. Except as otherwise set forth in Section 4.1(e) with
respect to the obligations of PubCo, no Member shall be required to make
additional Capital Contributions.

 

  (b)

Issuance of Additional Units or Interests. Except as otherwise expressly
provided in this Agreement, the Managing Member shall have the right to
authorize and cause the Company to issue on such terms (including price) as may
be determined by the Managing Member (i) subject to the limitations of
Section 4.1, additional Units or other Equity Securities in the Company
(including creating preferred interests or other classes or series of interests
having such rights, preferences and privileges as determined by the Managing
Member, which rights, preferences and privileges may be senior to the Units),
and (ii) obligations, evidences of Indebtedness or other securities or interests
convertible or exchangeable for Units or other Equity Securities in the Company;
provided that, at any time following the date hereof, in each case the Company
shall not issue Equity Securities in the Company to any Person unless such
Person shall have executed a counterpart to this Agreement and all other
documents, agreements or instruments deemed necessary or desirable in the
discretion of the Managing Member. Upon such issuance and execution, such Person
shall be admitted as a Member of the Company. In that event, the Managing Member
shall amend Exhibit A to reflect such additional issuances. Subject to
Section 12.1, the Managing Member is hereby authorized to amend this Agreement
to set forth the designations, preferences, rights, powers and duties of such
additional Units or other Equity Securities in the Company, or such other
amendments that the Managing Member determines to be otherwise necessary or
appropriate in connection with the creation, authorization or issuance of, any
class or series of Units or other Equity Securities in the Company pursuant to
this Section 4.3(b); provided that, notwithstanding the foregoing, the Managing
Member shall have the right to amend this Agreement as set forth in this
sentence without the approval of any other Person (including any Member) and
notwithstanding any other provision of this Agreement (including Section 12.1)
if such amendment is necessary, and then only to the extent necessary, in order
to consummate any offering of shares of PubCo Common Stock or other Equity
Securities of PubCo provided that the designations, preferences, rights, powers
and duties of any such additional Units or other Equity Securities of the
Company as set forth in such amendment are substantially similar to those
applicable to such shares of PubCo Common Stock or other Equity Securities of
PubCo.

 

20



--------------------------------------------------------------------------------

Section 4.4 Capital Accounts. A Capital Account shall be maintained for each
Member in accordance with the provisions of Treasury Regulations
Section 1.704-1(b)(2)(iv) and, to the extent consistent with such regulations,
the other provisions of this Agreement. Each Member’s Capital Account balance
shall be (a) increased by (i) allocations to such Member of Profits pursuant to
Section 5.1 and any other items of income or gain allocated to such Member
pursuant to Section 5.2, (ii) the amount of cash or the initial Gross Asset
Value of any asset (net of any Liabilities assumed by the Company and any
Liabilities to which the asset is subject) contributed to the Company by such
Member, and (iii) any other increases allowed or required by Treasury
Regulations Section 1.704-1(b)(2)(iv); and (b) decreased by (i) allocations to
such Member of Losses pursuant to Section 5.1 and any other items of deduction
or loss allocated to such Member pursuant to the provisions of Section 5.2, (ii)
the amount of any cash or the Gross Asset Value of any asset (net of any
Liabilities assumed by the Member and any Liabilities to which the asset is
subject) distributed to such Member, and (iii) any other decreases allowed or
required by Treasury Regulations Section 1.704-1(b)(2)(iv). In the event of a
Transfer of Units made in accordance with this Agreement (including a deemed
Transfer for U.S. federal income tax purposes as described in
Section 4.6(a)(iv)), the Capital Account of the Transferor that is attributable
to the Transferred Units shall carry over to the Transferee Member in accordance
with the provisions of Treasury Regulations Section 1.704-1(b)(2)(iv)(l).
Immediately following the Effective Time and taking into account the Initial
Transactions, the Capital Accounts of the Members at such time will be the same
on a per Unit basis.

Section 4.5 Other Matters.

 

  (a)

No Member shall demand or receive a return on or of its Capital Contributions or
withdraw from the Company without the consent of the Managing Member. Under
circumstances requiring a return of any Capital Contributions, no Member has the
right to receive property other than cash.

 

  (b)

No Member shall receive any interest, salary, compensation, draw or
reimbursement with respect to its Capital Contributions or its Capital Account,
or for services rendered or expenses incurred on behalf of the Company or
otherwise in its capacity as a Member, except as otherwise provided in
Section 7.9 or as otherwise contemplated by this Agreement.

 

  (c)

The Liability of each Member shall be limited as set forth in the Act and other
applicable Law and, except as expressly set forth in this Agreement or required
by Law, no Member (or any of its Affiliates) shall be personally liable, whether
to the Company, any of the other Members, the creditors of the Company, or any
other third party, for any debt or Liability of the Company, whether arising in
contract, tort or otherwise, solely by reason of being a Member of the Company.

 

  (d)

Except as otherwise required by the Act, a Member shall not be required to
restore a deficit balance in such Member’s Capital Account, to lend any funds to
the Company or, except as otherwise set forth herein, to make any additional
contributions or payments to the Company.

 

21



--------------------------------------------------------------------------------

  (e)

The Company shall not be obligated to repay any Capital Contributions of any
Member.

Section 4.6 Redemption of Units.

 

  (a)



 

  (i)

Upon the terms and subject to the conditions set forth in this Section 4.6, each
of the Members (other than PubCo and its wholly owned Subsidiaries) (the
“Redeeming Member”) shall be entitled to cause the Company to redeem all or a
portion of such Member’s Units (together with the surrender and delivery of the
same number of shares of Class B Common Stock) for an equivalent number of
shares of Class A Common Stock (a “Redemption”) or, at the Company’s election
made in accordance with Section 4.6(a)(iii), cash equal to the Cash Election
Amount calculated with respect to such Redemption. Absent the prior written
consent of the Managing Member, with respect to each Redemption, a Redeeming
Member shall be required to redeem at least a number of Units equal to the
lesser of 0.5% of the total number of outstanding Units and all of the Units
then held by such Redeeming Member. Notwithstanding the foregoing, a Redeeming
Member may redeem all of such Member’s Units at any time. Upon the Redemption of
all of a Member’s Units, such Member shall, for the avoidance of doubt, cease to
be a Member of the Company.

 

  (ii)

In order to exercise the redemption right under Section 4.6(a)(i), the Redeeming
Member shall provide written notice (the “Redemption Notice”) to the Company,
with a copy to PubCo (the date of delivery of such Redemption Notice, the
“Redemption Notice Date”), stating:

 

  (A)

the number of Units (together with the surrender and delivery of an equal number
of shares of Class B Common Stock) the Redeeming Member elects to have the
Company redeem;

 

  (B)

if the shares of Class A Common Stock to be received are to be issued other than
in the name of the Redeeming Member, the name(s) of the Person(s) in whose name
or on whose order the shares of Class A Common Stock are to be issued;

 

  (C)

whether the exercise of the redemption right is to be contingent (including as
to timing) upon the closing of an underwritten offering of the shares Class A
Common Stock for which the Units will be redeemed or the closing of an announced
merger, consolidation or other transaction or event to which PubCo is a party in
which the shares of Class A Common Stock would be exchanged or converted or
become exchangeable for or convertible into cash or other securities or
property; and

 

22



--------------------------------------------------------------------------------

  (D)

if the Redeeming Member requires the Redemption to take place on a specific
date, such date, provided that, any such specified date shall not be earlier
than the date that would otherwise apply pursuant to clause (a) of the
definition of Redemption Date.

If the Units to be redeemed (or the shares of Class B Common Stock to be
transferred and surrendered) by the Redeeming Member are represented by a
certificate or certificates, prior to the Redemption Date, the Redeeming Member
shall also present and surrender such certificate or certificates representing
such Units (or shares of Class B Common Stock) during normal business hours at
the principal executive offices of the Company, or if any agent for the
registration or transfer of Class A Common Stock is then duly appointed and
acting (the “Transfer Agent”), at the office of the Transfer Agent. If required
by the Managing Member, any certificate for Units and any certificate for shares
of Class B Common Stock (in each case, if certificated) surrendered to the
Company hereunder shall be accompanied by instruments of transfer, in forms
reasonably satisfactory to the Managing Member and the Transfer Agent, duly
executed by the Redeeming Member or the Redeeming Member’s duly authorized
representative.

 

  (iii)

Upon receipt of a Redemption Notice, the Company shall be entitled to elect (a
“Cash Election”) to settle the Redemption by delivering to the Redeeming Member,
in lieu of the applicable number of shares of Class A Common Stock that would be
received in such Redemption, an amount of cash equal to the Cash Election Amount
for such Redemption. In order to make a Cash Election with respect to a
Redemption, the Company must provide written notice of such election to the
Redeeming Member (with a copy to PubCo) prior to 1:00 p.m., Houston time, on or
prior to the third Business Day after the Redemption Notice Date. If the Company
fails to provide such written notice prior to such time, it shall not be
entitled to make a Cash Election with respect to such Redemption.

 

  (iv)

For U.S. federal income (and applicable state and local) tax purposes, each of
the Redeeming Member, the Company and PubCo, as the case may be, agree to treat
each Redemption and, in the event PubCo exercises its Call Right, each
transaction between the Redeeming Member and PubCo, as a sale of the Redeeming
Member’s Units (together with the same number of shares of Class B Common Stock)
to PubCo in exchange for shares of Class A Common Stock or cash, as applicable.

 

23



--------------------------------------------------------------------------------

  (b)



 

  (i)

Subject to the satisfaction of any contingency described in
Section 4.6(a)(ii)(C) that is specified in the relevant Redemption Notice, the
Redemption shall be completed on the Redemption Date; provided, that if a valid
Cash Election has not been made, the Redeeming Member may, at any time prior to
the Redemption Date, revoke its Redemption Notice by giving written notice (the
“Retraction Notice”) to the Company (with a copy to PubCo); provided, however,
that in no event may the Redeeming Member deliver more than one Retraction
Notice in any calendar quarter. The timely delivery of a Retraction Notice shall
terminate all of the Redeeming Member’s, the Company’s and PubCo’s rights and
obligations arising from the retracted Redemption Notice.

 

  (ii)

Unless the Redeeming Member has timely delivered a Retraction Notice as provided
in Section 4.6(b)(i) or PubCo has elected its Call Right pursuant to
Section 4.6(f), on the Redemption Date (to be effective immediately prior to the
close of business on the Redemption Date) (A) the Redeeming Member shall
transfer and surrender the Units to be redeemed (and a corresponding number of
shares of Class B Common Stock) to the Company, in each case free and clear of
all liens and encumbrances, (B) PubCo shall contribute to the Company the
consideration the Redeeming Member is entitled to receive under
Section 4.6(a)(i) and, as described in Section 4.1(e), the Company shall issue
to PubCo a number of Units or other Equity Securities of the Company as
consideration for such contribution, (C) the Company shall (x) cancel the
redeemed Units, (y) transfer to the Redeeming Member the consideration the
Redeeming Member is entitled to receive under Section 4.6(a)(i), and (z) if the
Units are certificated, issue to the Redeeming Member a certificate for a number
of Units equal to the difference (if any) between the number of Units evidenced
by the certificate surrendered by the Redeeming Member pursuant to clause
(ii)(A) of this Section 4.6(b) and the number of redeemed Units, and (D) PubCo
shall cancel the surrendered shares of Class B Common Stock. Notwithstanding any
other provisions of this Agreement to the contrary, in the event that the
Company makes a valid Cash Election, PubCo shall only be obligated to contribute
to the Company an amount in cash equal to the net proceeds (after deduction of
any Discount) from the sale by PubCo of a number of shares of Class A Common
Stock equal to the number of Units and Class B Common Stock to be redeemed with
such cash or from the sale of other PubCo Equity Securities used to fund the
Cash Election Amount; provided that PubCo’s Capital Account shall be adjusted in
accordance with Section 7.9; provided further, that the contribution of such net
proceeds shall in no event affect the Redeeming Member’s right to receive the
Cash Election Amount.

 

  (c)

If (i) there is any reclassification, reorganization, recapitalization or other
similar transaction pursuant to which the shares of Class A Common Stock are
converted or changed into another security, securities or other property (other
than as a result of a subdivision or combination or any transaction subject to
Section 4.1(g)), or (ii) PubCo, by dividend or otherwise, distributes to all
holders of the shares of Class A Common Stock evidences of its Indebtedness or
assets, including securities

 

24



--------------------------------------------------------------------------------

  (including shares of Class A Common Stock and any rights, options or warrants
to all holders of the shares of Class A Common Stock to subscribe for or to
purchase or to otherwise acquire shares of Class A Common Stock, or other
securities or rights convertible into, exchangeable for or exercisable for
shares of Class A Common Stock) but excluding (A) any cash dividend or
distribution, or (B) any such distribution of Indebtedness or assets, in either
case (A) or (B) received by PubCo from the Company in respect of the Units, then
upon any subsequent Redemption, in addition to the shares of Class A Common
Stock or the Cash Election Amount, as applicable, each Member shall be entitled
to receive the amount of such security, securities or other property that such
Member would have received if such Redemption had occurred immediately prior to
the effective date of such reclassification, reorganization, recapitalization,
other similar transaction, dividend or other distribution, taking into account
any adjustment as a result of any subdivision (by any split, distribution or
dividend, reclassification, reorganization, recapitalization or otherwise) or
combination (by reverse split, reclassification, recapitalization or otherwise)
of such security, securities or other property that occurs after the effective
time of such reclassification, reorganization, recapitalization or other similar
transaction. For the avoidance of doubt, if there is any reclassification,
reorganization, recapitalization or other similar transaction in which the
shares of Class A Common Stock are converted or changed into another security,
securities or other property, or any dividend or distribution (other than an
excluded dividend or distribution, as described above), this Section 4.6 shall
continue to be applicable, mutatis mutandis, with respect to such security or
other property.

 

  (d)

PubCo shall at all times keep available, solely for the purpose of issuance upon
a Redemption, out of its authorized but unissued shares of Class A Common Stock,
such number of shares of Class A Common Stock that shall be issuable upon the
Redemption of all outstanding Units (other than those Units held by PubCo or any
Subsidiary of PubCo); provided, that nothing contained herein shall be construed
to preclude PubCo from satisfying its obligations with respect to a Redemption
by delivery of cash pursuant to a Cash Election or shares of Class A Common
Stock that are held in the treasury of PubCo. PubCo covenants that all shares of
Class A Common Stock that shall be issued upon a Redemption shall, upon issuance
thereof, be validly issued, fully paid and non-assessable. In addition, for so
long as the shares of Class A Common Stock are listed on a National Securities
Exchange, PubCo shall use its reasonable best efforts to cause all shares of
Class A Common Stock issued upon a Redemption to be listed on such National
Securities Exchange at the time of such issuance.

 

  (e)

The issuance of shares of Class A Common Stock upon a Redemption shall be made
without charge to the Redeeming Member for any stamp or other similar tax in
respect of such issuance; provided, however, that if any such shares of Class A
Common Stock are to be issued in a name other than that of the Redeeming Member,
then the Person or Persons in whose name the shares are to be issued shall pay
to PubCo the amount of any tax that may be payable in respect of any transfer
involved in such issuance or shall establish to the reasonable satisfaction of
PubCo that such tax has been paid or is not payable.

 

25



--------------------------------------------------------------------------------

  (f)



 

  (i)

Notwithstanding anything to the contrary in this Section 4.6, but subject to
Section 4.6(g), a Redeeming Member shall be deemed to have offered to sell its
Units as described in the Redemption Notice to PubCo, and PubCo may, in its sole
discretion, by means of delivery of a Call Election Notice in accordance with,
and subject to the terms of, this Section 4.6(f), elect to purchase directly and
acquire such Units (together with the surrender and delivery of the same number
of shares of Class B Common Stock) on the Redemption Date by paying to the
Redeeming Member (or, on the Redeeming Member’s written order, its designee)
that number of shares of Class A Common Stock the Redeeming Member (or its
designee) would otherwise receive pursuant to Section 4.6(a)(i) or, at PubCo’s
election, an amount of cash equal to the Cash Election Amount of such shares of
Class A Common Stock (the “Call Right”), whereupon PubCo shall acquire the Units
offered for redemption by the Redeeming Member (together with the surrender and
delivery of the same number of shares of Class B Common Stock to PubCo for
cancellation). PubCo shall be treated for all purposes of this Agreement as the
owner of such Units; provided that if PubCo funds the Cash Election Amount other
than through the issuance of shares of Class A Common Stock, such Units will be
reclassified into another Equity Security of the Company if the Managing Member
determines such reclassification is necessary.

 

  (ii)

PubCo may, at any time prior to the Redemption Date, in its sole discretion
deliver written notice (a “Call Election Notice”) to the Company and the
Redeeming Member setting forth its election to exercise its Call Right. A Call
Election Notice may be revoked by PubCo at any time; provided that any such
revocation does not prejudice the ability of the parties to consummate a
Redemption on the Redemption Date. Except as otherwise provided by this
Section 4.6(f), an exercise of the Call Right shall be consummated pursuant to
the same timeframe and in the same manner as the relevant Redemption would have
been consummated if PubCo had not delivered a Call Election Notice.

 

  (g)

In connection with a PubCo Change of Control, PubCo shall have the right, in its
sole discretion, to require each Member (other than PubCo and its wholly owned
Subsidiaries) to effect a Redemption of some or all of such Member’s Units
(together with the surrender and delivery of the same number of shares of
Class B Common Stock); provided that a Cash Election shall not be permitted
pursuant to such a Redemption under this Section 4.6(g). Any Redemption pursuant
to this Section 4.6(g) shall be effective immediately prior to the consummation
of the PubCo Change of Control (and, for the avoidance of doubt, shall not be
effective if such PubCo Change of Control is not consummated) (the “Change of
Control

 

26



--------------------------------------------------------------------------------

  Redemption Date”). From and after the Change of Control Redemption Date,
(i) the Units and shares of Class B Common Stock subject to such Redemption
shall be deemed to be transferred to PubCo on the Change of Control Redemption
Date and (ii) such Member shall cease to have any rights with respect to the
Units and shares of Class B Common Stock subject to such Redemption (other than
the right to receive shares of Class A Common Stock pursuant to such
Redemption). PubCo shall provide written notice of an expected PubCo Change of
Control to all Members within the earlier of (x) ten (10) Business Days
following the execution of the agreement with respect to such PubCo Change of
Control and (y) ten (10) Business Days before the proposed date upon which the
contemplated PubCo Change of Control is to be effected, indicating in such
notice such information as may reasonably describe the PubCo Change of Control
transaction, subject to applicable law, including the date of execution of such
agreement or such proposed effective date, as applicable, the amount and types
of consideration to be paid for shares of Class A Common Stock in the PubCo
Change of Control, any election with respect to types of consideration that a
holder of shares of Class A Common Stock, as applicable, shall be entitled to
make in connection with such PubCo Change of Control, and the number of Units
(and corresponding shares of Class B Common Stock) held by such Member that
PubCo intends to require to be subject to such Redemption. Following delivery of
such notice and on or prior to the Change of Control Redemption Date, the
Members shall take all actions reasonably requested by PubCo to effect such
Redemption, including taking any action and delivering any document required
pursuant to the remainder of this Section 4.6 to effect a Redemption.

 

  (h)

In the event that (i) the Members (other than PubCo and its wholly owned
Subsidiaries) beneficially own, in the aggregate, less than 10% of the then
outstanding Units and (ii) the Class A Common Stock is listed or admitted to
trading on a National Securities Exchange, PubCo shall have the right, in its
sole discretion, to require any Member (other than PubCo and its wholly owned
Subsidiaries) that beneficially owns less than 5% of the then outstanding Units,
to effect a Redemption of some or all of such Member’s Units (together with the
surrender and delivery of the same number of shares of Class B Common Stock);
provided that a Cash Election shall not be permitted pursuant to such a
Redemption under this Section 4.6(h). PubCo shall deliver written notice to the
Company and any such Member of its intention to exercise its Redemption right
pursuant to this Section 4.6(h) (a “Minority Member Redemption Notice”) at least
five (5) Business Days prior to the proposed date upon which such Redemption is
to be effected (such proposed date, the “Minority Member Redemption Date”),
indicating in such notice the number of Units (and corresponding shares of
Class B Common Stock) held by such Member that PubCo intends to require to be
subject to such Redemption. Any Redemption pursuant to this Section 4.6(h) shall
be effective on the Minority Member Redemption Date. From and after the Minority
Member Redemption Date, (i) the Units and shares of Class B Common Stock subject
to such Redemption shall be deemed to be transferred to PubCo on the Minority
Member Redemption Date and (ii) such Member shall cease to have any rights with
respect to the Units and shares of Class B Common Stock subject to

 

27



--------------------------------------------------------------------------------

  such Redemption (other than the right to receive shares of Class A Common
Stock pursuant to such Redemption). Following delivery of a Minority Member
Redemption Notice and on or prior to the Minority Member Redemption Date, the
Members shall take all actions reasonably requested by PubCo to effect such
Redemption, including taking any action and delivering any document required
pursuant to the remainder of this Section 4.6 to effect a Redemption.

 

  (i)

No Redemption shall impair the right of the Redeeming Member to receive any
distributions payable on the Units redeemed pursuant to such Redemption in
respect of a record date that occurs prior to the Redemption Date for such
Redemption. For the avoidance of doubt, no Redeeming Member, or a Person
designated by a Redeeming Member to receive shares of Class A Common Stock,
shall be entitled to receive, with respect to such record date, distributions or
dividends both on Units redeemed by the Company from such Redeeming Member and
on shares of Class A Common Stock received by such Redeeming Member, or other
Person so designated, if applicable, in such Redemption.

 

  (j)

Any Units acquired by the Company under this Section 4.6 and transferred by the
Company to PubCo shall remain outstanding and shall not be cancelled as a result
of their acquisition by the Company. Notwithstanding any other provision of this
Agreement, PubCo shall be automatically admitted as a Member of the Company with
respect to any Units or other Equity Securities in the Company it receives under
this Agreement (including under this Section 4.6 in connection with any
Redemption).

 

  (k)

The Managing Member may impose additional limitations and restrictions on
Redemptions (including limiting Redemptions or creating priority procedures for
Redemptions), to the extent it determines and receives an opinion from legal
counsel or any of Pricewaterhouse Coopers LLP, Deloitte & Touche LLP, Ernst &
Young or KPMG LLP acting as tax advisor to the Company that such limitations and
restrictions are necessary to avoid classification of the Company as a “publicly
traded partnership” within the meaning of Section 7704 of the Code. Furthermore,
the Managing Member may require any Member or group of Members to redeem all of
their Units to the extent it determines and receives an opinion from legal
counsel or any of Pricewaterhouse Coopers LLP, Deloitte & Touche LLP, Ernst &
Young or KPMG LLP acting as tax advisor to the Company that that such Redemption
is necessary to avoid classification if the Company as a “publicly traded
partnership” within the meaning of Section 7704 of the Code. Upon delivery of
any notice by the Managing Member to such Member or group of Members requiring
such Redemption, such Member or group of Members shall exchange, subject to
exercise by PubCo of its Call Right pursuant to Section 4.6(f)(i), a number of
their Units sufficient for the Company to not be classified as a “publicly
traded partnership” within the meaning of Section 7704 of the Code effective as
of the date specified in such notice (and such date shall be deemed to be a
Redemption Date for purposes of this Agreement) in accordance with this
Section 4.6 and otherwise in accordance with the requirements set forth in such
notice.

 

28



--------------------------------------------------------------------------------

  (l)

In the event that a tender offer, share exchange offer, issuer bid, take-over
bid, recapitalization or similar transaction with respect to shares of Class A
Common Stock (a “PubCo Offer”) is proposed by PubCo or is proposed to PubCo or
its stockholders and approved by the board of directors of PubCo or is otherwise
effected or to be effected with the consent or approval of the board of
directors of PubCo, the Members (other than PubCo) shall be permitted to
participate in such PubCo Offer by delivery of a contingent Redemption Notice in
accordance with Section 4.6(a)(ii)(C).

ARTICLE V

ALLOCATIONS OF PROFITS AND LOSSES

Section 5.1 Profits and Losses. After giving effect to the allocations under
Section 5.2 and subject to Section 5.4, Profits and Losses for each Fiscal Year
or other taxable period shall be allocated among the Members during such Fiscal
Year or other taxable period in accordance with the Percentage Interests.

Section 5.2 Special Allocations.

 

  (a)

Nonrecourse Deductions for any Fiscal Year or other taxable period shall be
specially allocated to the Members in accordance with their Percentage
Interests. The amount of Nonrecourse Deductions for a Fiscal Year or other
taxable period shall equal the excess, if any, of the net increase, if any, in
the amount of Company Minimum Gain during that Fiscal Year or other taxable
period over the aggregate amount of any distributions during that Fiscal Year or
other taxable period of proceeds of a Nonrecourse Liability that are allocable
to an increase in Company Minimum Gain, determined in accordance with the
provisions of Treasury Regulations Section 1.704-2(d).

 

  (b)

Any Member Nonrecourse Deductions for any Fiscal Year or other taxable period
shall be specially allocated to the Member who bears economic risk of loss with
respect to the Member Nonrecourse Debt to which such Member Nonrecourse
Deductions are attributable in accordance with Treasury Regulations
Section 1.704-2(i). If more than one Member bears the economic risk of loss for
such Member Nonrecourse Debt, the Member Nonrecourse Deductions attributable to
such Member Nonrecourse Debt shall be allocated among the Members according to
the ratio in which they bear the economic risk of loss. This Section 5.2(b) is
intended to comply with the provisions of Treasury Regulations
Section 1.704-2(i) and shall be interpreted consistently therewith.

 

  (c)

Notwithstanding any other provision of this Agreement to the contrary, if there
is a net decrease in Company Minimum Gain during any Fiscal Year or other
taxable period (or if there was a net decrease in Company Minimum Gain for a
prior Fiscal Year or other taxable period and the Company did not have
sufficient amounts of income and gain during prior periods to allocate among the
Members under this

 

29



--------------------------------------------------------------------------------

  Section 5.2(c)), each Member shall be specially allocated items of Company
income and gain for such Fiscal Year or other taxable period in an amount equal
to such Member’s share of the net decrease in Company Minimum Gain during such
year (as determined pursuant to Treasury Regulations Section 1.704-2(g)(2)).
This section is intended to constitute a minimum gain chargeback under Treasury
Regulations Section 1.704-2(f) and shall be interpreted consistently therewith.

 

  (d)

Notwithstanding any other provision of this Agreement except Section 5.2(c), if
there is a net decrease in Member Minimum Gain during any Fiscal Year or other
taxable period (or if there was a net decrease in Member Minimum Gain for a
prior Fiscal Year or other taxable period and the Company did not have
sufficient amounts of income and gain during prior periods to allocate among the
Members under this Section 5.2(d)), each Member shall be specially allocated
items of Company income and gain for such year in an amount equal to such
Member’s share of the net decrease in Member Minimum Gain (as determined
pursuant to Treasury Regulations Section 1.704-2(i)(4)). This section is
intended to constitute a partner nonrecourse debt minimum gain chargeback under
Treasury Regulations Section 1.704-2(i)(4) and shall be interpreted consistently
therewith.

 

  (e)

Notwithstanding any provision hereof to the contrary except Section 5.2(a) and
Section 5.2(b), no Losses or other items of loss or expense shall be allocated
to any Member to the extent that such allocation would cause such Member to have
an Adjusted Capital Account Deficit (or increase any existing Adjusted Capital
Account Deficit) at the end of such Fiscal Year or other taxable period. All
Losses and other items of loss and expense in excess of the limitation set forth
in this Section 5.2(e) shall be allocated to the Members who do not have an
Adjusted Capital Account Deficit in proportion to their relative positive
Capital Accounts but only to the extent that such Losses and other items of loss
and expense do not cause any such Member to have an Adjusted Capital Account
Deficit.

 

  (f)

Notwithstanding any provision hereof to the contrary except Section 5.2(c) and
Section 5.2(d), in the event any Member unexpectedly receives any adjustment,
allocation or distribution described in paragraph (4), (5) or (6) of Treasury
Regulations Section 1.704-1(b)(2)(ii)(d), items of income and gain (consisting
of a pro rata portion of each item of income, including gross income, and gain
for the Fiscal Year or other taxable period) shall be specially allocated to
such Member in an amount and manner sufficient to eliminate any Adjusted Capital
Account Deficit of that Member as quickly as possible; provided that an
allocation pursuant to this Section 5.2(f) shall be made only if and to the
extent that such Member would have an Adjusted Capital Account Deficit after all
other allocations provided for in this Article V have been tentatively made as
if this Section 5.2(f) were not in this Agreement. This Section 5.2(f) is
intended to constitute a qualified income offset under Treasury Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

 

30



--------------------------------------------------------------------------------

  (g)

If any Member has a deficit balance in its Capital Account at the end of any
Fiscal Year or other taxable period that is in excess of the sum of (i) the
amount that such Member is obligated to restore and (ii) the amount that the
Member is deemed to be obligated to restore pursuant to the penultimate sentence
of Treasury Regulations Sections 1.704-2(g)(1) and (i)(5), that Member shall be
specially allocated items of Company income, gain and Simulated Gain in the
amount of such excess as quickly as possible, provided that an allocation
pursuant to this Section 5.2(g) shall be made only if and to the extent that
such Member would have a deficit balance in its Capital Account in excess of
such sum after all other allocations provided for in this Article V have been
made as if Section 5.2(f) and this Section 5.2(g) were not in this Agreement.

 

  (h)

To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Sections 734(b) or 743(b) is required, pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4), to be
taken into account in determining Capital Accounts as a result of a distribution
to any Member in complete liquidation of such Member’s Interest in the Company,
the amount of such adjustment to the Capital Accounts shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis) and such item of gain or loss shall be
allocated to the Members in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(2) if such section applies or to the Member to whom
such distribution was made if Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

 

  (i)

The allocations set forth in Sections 5.2(a) through 5.2(h) (the “Regulatory
Allocations”) are intended to comply with certain requirements of Treasury
Regulations Sections 1.704-1(b) and 1.704-2. Notwithstanding any other provision
of this Article V (other than the Regulatory Allocations), the Regulatory
Allocations (and anticipated future Regulatory Allocations) shall be taken into
account in allocating other items of income, gain, loss and deduction among the
Members so that, to the extent possible, the net amount of such allocation of
other items and the Regulatory Allocations to each Member should be equal to the
net amount that would have been allocated to each such Member if the Regulatory
Allocations had not occurred. This Section 5.2(i) is intended to minimize to the
extent possible and to the extent necessary any economic distortions which may
result from application of the Regulatory Allocations and shall be interpreted
in a manner consistent therewith.

 

  (j)

Items of income, gain, loss, expense or credit resulting from a Covered Audit
Adjustment shall be allocated to the Members in accordance with the applicable
provisions of the Bipartisan Budget Act.

 

  (k)

For purposes of maintaining Capital Accounts, the Simulated Basis of each
Depletable Property shall be allocated among the Members in accordance with the
Percentage Interests at the time of the acquisition of such Depletable Property.
Simulated Depletion for each Depletable Property, and Simulated Loss upon the
Disposition of a Depletable Property, shall be allocated among the Members in
proportion to their shares of the Simulated Basis in such property.

 

31



--------------------------------------------------------------------------------

  (l)

If the initial Percentage Interests of the Members are adjusted, as of the
Effective Time, to reflect any Units (i) issued to the Contributors from the
Company from the Defect Holdback Amount or (ii) surrendered by the Contributors
to the Company in an Indemnification Surrender, items of income, gain, loss and
deduction shall be allocated among the Members in a manner that results in the
cumulative amounts of such items that have been allocated to each Member since
the Effective Time equaling the cumulative amounts that would have been
allocated to such Member had the adjusted Percentage Interests been in effect
for each Fiscal Year or other taxable period beginning on or after the Effective
Time.

Section 5.3 Allocations for Tax Purposes in General.

 

  (a)

Except as otherwise provided in this Section 5.3 or Section 5.4, each item of
income, gain, loss and deduction of the Company for U.S. federal income tax
purposes shall be allocated among the Members in the same manner as such item is
allocated under Sections 5.1 and 5.2.

 

  (b)

In accordance with Code Section 704(c) and the Treasury Regulations thereunder
(including the Treasury Regulations applying the principles of Code
Section 704(c) to changes in Gross Asset Values), items of income, gain, loss
and deduction with respect to any Company property having a Gross Asset Value
that differs from such property’s adjusted U.S. federal income tax basis shall,
solely for U.S. federal income tax purposes, be allocated among the Members to
account for any such difference using the remedial allocation method pursuant to
Treasury Regulations Section 1.704-3(d); provided, that (i) the Company shall
not elect to deduct any remedial layer under Section 168(k), and (ii) the
Company will use the “traditional method with curative allocations” with respect
to Depletable Property subject to Section 704(c).

 

  (c)

Any (i) recapture of depreciation or any other item of deduction shall be
allocated, in accordance with Treasury Regulations Sections 1.1245-1(e) and
1.1254-5, to the Members who received the benefit of such deductions, and
(ii) recapture of credits shall be allocated to the Members in accordance with
applicable law.

 

  (d)

Allocations pursuant to this Section 5.3 are solely for purposes of U.S.
federal, state and local taxes and shall not affect or in any way be taken into
account in computing any Member’s Capital Account or share of Profits, Losses,
other items or distributions pursuant to any provision of this Agreement.

 

  (e)

If, as a result of an exercise of a noncompensatory option to acquire an
interest in the Company, a Capital Account reallocation is required under
Treasury Regulations Section 1.704-1(b)(2)(iv)(s)(3), the Company shall make
corrective allocations pursuant to Treasury Regulations
Section 1.704-1(b)(4)(x).

 

32



--------------------------------------------------------------------------------

Section 5.4 Income Tax Allocations with Respect to Depletable Properties.

 

  (a)

Cost and percentage depletion deductions with respect to any Depletable Property
shall be computed separately by the Members rather than the Company pursuant to
Section 613A(c)(7)(D) of the Code. Except as otherwise required by
Section 704(c) of the Code and Treasury Regulation Section 1.613A-3(e)(5)
(which, in each case and for the avoidance of doubt, shall be applied using the
method specified for the relevant asset under Section 5.3(b)), for purposes of
such computations, the federal income tax basis of each Depletable Property
shall be allocated among the Members in accordance with their Percentage
Interests as of the time such Depletable Property is acquired by the Company
(and any additions to such federal income tax basis resulting from expenditures
required to be capitalized in such basis shall be allocated among the Members in
a manner designed to cause the Members’ proportionate shares of such adjusted
federal income tax basis to be in accordance with their Percentage Interests as
determined at the time of any such additions), and shall be reallocated among
the Members pro rata, in accordance with their Percentage Interests as
determined immediately following the occurrence of an event giving rise to an
adjustment to the Gross Asset Values of the Company’s Depletable Properties
pursuant to clause (b) of the definition of Gross Asset Value. The Company shall
inform each Member of such Member’s allocable share of the federal income tax
basis of each Depletable Property promptly following the acquisition of such
Depletable Property by the Company, any adjustment resulting from expenditures
required to be capitalized in such basis, and any reallocation of such basis as
provided in the previous sentence, together with such other information that a
Member may reasonably request in connection with the Member’s (or its direct or
indirect owner) obligation to file its U.S. federal, state or local income tax
returns. All such information shall be provided in electronic format at such
time and from time to time as reasonably requested by the Member.

 

  (b)

After taking into account Code Section 704(c), Treasury Regulation
Section 1.613A-3(e)(5), and Section 5.3(b), PubCo will be allocated tax basis
with respect to each Depletable Property acquired in the Initial Transactions
equal to the product of PubCo’s initial Percentage Interest multiplied by such
Depletable Property’s Simulated Basis. To the extent the tax basis of any
Depletable Property acquired in the Initial Transactions is less than the amount
described in the preceding sentence (a “Depletable Basis Shortfall”), pursuant
to Code Section 704(c), tax basis with respect to Depletable Properties acquired
in the Initial Transactions that do not have a Depletable Basis Shortfall shall
be proportionally allocated to PubCo in the amount of such Depletable Basis
Shortfall.

 

  (c)

For purposes of the separate computation of gain or loss by each Member on the
taxable disposition of Depletable Property, the amount realized from such
disposition shall be allocated (i) first, to the Members in an amount equal to
the Simulated Basis in such Depletable Property in proportion to their allocable
shares thereof and (ii) second, any remaining amount realized shall be allocated
consistent with the allocation of Simulated Gains.

 

  (d)

The allocations described in this Section 5.4 are intended to be applied in
accordance with the Members’ “interests in partnership capital” under
Section 613A(c)(7)(D) of the Code; provided that the Members understand and
agree that the Managing Member may authorize special allocations of federal
income tax

 

33



--------------------------------------------------------------------------------

  basis, income, gain, deduction or loss, as computed for U.S. federal income
tax purposes, in order to eliminate differences between Simulated Basis and
adjusted federal income tax basis with respect to Depletable Properties, in such
manner as determined consistent with the principles outlined in Section 5.3(b).
The provisions of this Section 5.4(c) and the other provisions of this Agreement
relating to allocations under Code Section 613A(c)(7)(D) are intended to comply
with Treasury Regulations Section 1.704-1(b)(4)(v) and shall be interpreted and
applied in a manner consistent with such Treasury Regulations.

 

  (e)

Each Member, with the assistance of the Company, shall separately keep records
of its share of the adjusted tax basis in each Depletable Property, adjust such
share of the adjusted tax basis for any cost or percentage depletion allowable
with respect to such property and use such adjusted tax basis in the computation
of its cost depletion or in the computation of its gain or loss on the
disposition of such property by the Company. Upon the reasonable request of the
Company, each Member shall advise the Company of its adjusted tax basis in each
Depletable Property and any depletion computed with respect thereto, both as
computed in accordance with the provisions of this subsection for purposes of
allowing the Company to make adjustments to the tax basis of its assets as a
result of certain transfers of interests in the Company or distributions by the
Company. The Company may rely on such information and, if it is not provided by
the Member, may make such reasonable assumptions as it shall determine with
respect thereto.

Section 5.5 Other Allocation Rules.

 

  (a)

The Members are aware of the income tax consequences of the allocations made by
this Article V and the economic impact of the allocations on the amounts
receivable by them under this Agreement. The Members hereby agree to be bound by
the provisions of this Article V in reporting their share of Company income and
loss for income tax purposes.

 

  (b)

The provisions regarding the establishment and maintenance for each Member of a
Capital Account as provided by Section 4.4 and the allocations set forth in
Sections 5.1, 5.2, 5.3 and 5.4 are intended to comply with the Treasury
Regulations and to reflect the intended economic entitlement of the Members. If
the Managing Member determines, in its sole discretion, that the application of
the provisions in Sections 4.4, 5.1, 5.2, 5.3 or 5.4 would result in
non-compliance with the Treasury Regulations or would be inconsistent with the
intended economic entitlement of the Members, the Managing Member is authorized
to make any appropriate adjustments to such provisions.

 

  (c)

All items of income, gain, loss, deduction and credit allocable to an interest
in the Company that may have been Transferred shall be allocated between the
Transferor and the Transferee based on the portion of the Fiscal Year or other
taxable period during which each was recognized as the owner of such interest
using the daily pro ration method in accordance with Code Section 706 and the
Treasury Regulations thereunder.

 

34



--------------------------------------------------------------------------------

  (d)

The Members’ proportionate shares of the “excess nonrecourse liabilities” of the
Company, within the meaning of Treasury Regulations Section 1.752-3(a)(3), shall
be allocated to the Members in accordance with their Percentage Interests.

ARTICLE VI

DISTRIBUTIONS

Section 6.1 Distributions.

 

  (a)

Distributions. To the extent permitted by applicable Law and hereunder, and
except as otherwise provided in Section 11.3, distributions to Members may be
declared by the Managing Member out of funds legally available therefor in such
amounts and on such terms (including the payment dates of such distributions) as
the Managing Member shall determine using such record date as the Managing
Member may designate; any such distribution shall be made to the Members as of
the close of business on such record date in accordance with their Percentage
Interests as of the close of business on such record date (except that, for the
avoidance of doubt, repurchases or redemptions made in accordance with
Section 4.1(f) or payments made in accordance with Sections 7.4 or 7.9 need not
be in accordance with Percentage Interests); provided, however, that the
Managing Member shall have the obligation to make distributions as set forth in
Sections 6.2 and, in connection with a liquidation of the Company approved in
accordance with the terms of this Agreement, 11.3(b)(iii); and provided,
further, that, notwithstanding any other provision herein to the contrary, no
distributions shall be made to any Member to the extent such distribution would
render the Company insolvent or violate the Act. For purposes of the foregoing
sentence, insolvency means the inability of the Company to meet its payment
obligations when due. Promptly following the designation of a record date and
the declaration of a distribution pursuant to this Section 6.1, the Managing
Member shall give notice to each Member of the record date, the amount and the
terms of the distribution and the payment date thereof.

 

  (b)

Successors. For purposes of determining the amount of distributions, each Member
shall be treated as having made the Capital Contributions and as having received
the distributions made to or received by its predecessors in respect of any of
such Member’s Units.

 

  (c)

Distributions In-Kind. Except as otherwise provided in this Agreement, any
distributions may be made in cash or in kind, or partly in cash and partly in
kind, as determined by the Managing Member. To the extent that the Company
distributes property in-kind to the Members, the Company shall be treated as
making a distribution equal to the Fair Market Value of such property for
purposes of Section 6.1(a) and such property shall be treated as if it were sold
for an amount equal to its Fair Market Value. Any resulting gain or loss shall
be allocated to the Member’s Capital Accounts in accordance with Sections 5.1
and 5.2.

 

35



--------------------------------------------------------------------------------

Section 6.2 Tax-Related Distributions. The Company shall, subject to any
restrictions contained in any commercial agreement entered into in the ordinary
course with a third party to which the Company is bound, including a credit
facility or debt obligation senior to unsecured creditors, make distributions
out of legally available funds to all Members in accordance with their
Percentage Interests, at such times and in such amounts as the Managing Member
reasonably determines is necessary to enable PubCo to timely satisfy all of its
U.S. federal, state and local and non-U.S. tax liabilities.

Section 6.3 Distribution Upon Withdrawal. No withdrawing Member shall be
entitled to receive any distribution or the value of such Member’s Interest in
the Company as a result of withdrawal from the Company prior to the liquidation
of the Company, except as specifically provided in this Agreement.

ARTICLE VII

MANAGEMENT

Section 7.1 The Managing Member; Fiduciary Duties.

 

  (a)

PubCo shall be the sole Managing Member of the Company. Except as otherwise
required by Law, (i) the Managing Member shall have full and complete charge of
all affairs of the Company, (ii) the management and control of the Company’s
business activities and operations shall rest exclusively with the Managing
Member, and the Managing Member shall make all decisions regarding the business,
activities and operations of the Company (including the incurrence of costs and
expenses) in its sole discretion without the consent of any other Member and
(iii) the Members other than the Managing Member (in their capacity as such)
shall not participate in the control, management, direction or operation of the
activities or affairs of the Company and shall have no power to act for or bind
the Company. Any action required or permitted to be taken by the Managing Member
may be taken by a consent thereto in writing.

 

  (b)

In connection with the performance of its duties as the Managing Member of the
Company, except as otherwise set forth herein, the Managing Member acknowledges
that it will owe to the Members the same fiduciary duties as it would owe to the
stockholders of a Delaware corporation if it were a member of the board of
directors of such a corporation and the Members were stockholders of such
corporation. The Members acknowledge that the Managing Member will take action
through its board of directors, and that the members of the Managing Member’s
board of directors will owe comparable fiduciary duties to the stockholders of
the Managing Member. The provisions of this Agreement, to the extent that they
restrict or eliminate the duties (including fiduciary duties) and liabilities of
the Managing Member otherwise existing at law or in equity, are agreed by the
Members to replace, to the fullest extent permitted by applicable Law, such
other duties and liabilities of the Managing Member.

 

36



--------------------------------------------------------------------------------

  (c)

Whenever in this Agreement or any other agreement contemplated herein, the
Managing Member is permitted or required to take any action or to make a
decision in its “sole discretion” or “discretion” or under a grant of similar
authority or latitude, the Managing Member shall be entitled to consider such
interests and factors as it desires, including its own interests, and shall, to
the fullest extent permitted by applicable Law, have no duty or obligation to
give any consideration to any interest of or factors affecting the Company or
other Members.

Section 7.2 Officers.

 

  (a)

The Managing Member may appoint, employ or otherwise contract with any Person
for the transaction of the business of the Company or the performance of
services for or on behalf of the Company, and the Managing Member may delegate
to any such Persons such authority to act on behalf of the Company as the
Managing Member may from time to time deem appropriate.

 

  (b)

The initial chief executive officer of the Company (the “Chief Executive
Officer”) will be Stephen Chazen.

 

  (c)

Except as otherwise set forth herein, the Chief Executive Officer will be
responsible for the general and active management of the business of the Company
and its Subsidiaries and will see that all orders of the Managing Member are
carried into effect. The Chief Executive Officer will report to the Managing
Member and have the general powers and duties of management usually vested in
the office of president and chief executive officer of a corporation organized
under the DGCL, subject to the terms of this Agreement, and will have such other
powers and duties as may be prescribed by the Managing Member or this Agreement.
The Chief Executive Officer will have the power to execute bonds, mortgages and
other contracts requiring a seal, under the seal of the Company, except where
required or permitted by Law to be otherwise signed and executed, and except
where the signing and execution thereof will be expressly delegated by the
Managing Member to some other Officer or agent of the Company.

 

  (d)

Except as set forth herein, the Managing Member may appoint Officers at any
time, and the Officers may include a president, one or more vice presidents, a
secretary, one or more assistant secretaries, a chief financial officer, a
general counsel, a treasurer, one or more assistant treasurers, a chief
operating officer, an executive chairman, and any other officers that the
Managing Member deems appropriate. Except as set forth herein, the Officers will
serve at the pleasure of the Managing Member, subject to all rights, if any, of
such Officer under any contract of employment. Any individual may hold any
number of offices, and an Officer may, but need not, be a Member of the Company.
The Officers will exercise such powers and perform such duties as specified in
this Agreement or as determined from time to time by the Managing Member.

 

37



--------------------------------------------------------------------------------

  (e)

Subject to this Agreement and to the rights, if any, of an Officer under a
contract of employment, any Officer may be removed, either with or without
cause, by the Managing Member. Any Officer may resign at any time by giving
written notice to the Managing Member. Any resignation will take effect at the
date of the receipt of that notice or at any later time specified in that
notice; and, unless otherwise specified in that notice, the acceptance of the
resignation will not be necessary to make it effective. Any resignation is
without prejudice to the rights, if any, of the Company under any contract to
which the Officer is a party. A vacancy in any office because of death,
resignation, removal, disqualification or any other cause will be filled in the
manner prescribed in this Agreement for regular appointments to that office.

Section 7.3 Warranted Reliance by Officers on Others. In exercising their
authority and performing their duties under this Agreement, the Officers shall
be entitled to rely on information, opinions, reports, or statements of the
following Persons or groups unless they have actual knowledge concerning the
matter in question that would cause such reliance to be unwarranted:

 

  (a)

one or more employees or other agents of the Company or subordinates whom the
Officer reasonably believes to be reliable and competent in the matters
presented; and

 

  (b)

any attorney, public accountant, or other Person as to matters which the Officer
reasonably believes to be within such Person’s professional or expert
competence.

Section 7.4 Indemnification. The Company shall indemnify and hold harmless, to
the fullest extent permitted by applicable Law as it presently exists or may
hereafter be amended, any Person who was or is made a party or is threatened to
be made a party to or is otherwise involved in any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative (a “Proceeding”) by reason of the fact such Person is or was a
Member, an Officer, or acting as the Managing Member or Company Representative
of the Company or, while a Member, an Officer, or acting as the, Managing Member
or Company Representative of the Company, is or was serving at the request of
the Company as a member, director, officer, trustee, employee or agent of
another limited liability company or of a corporation, partnership, joint
venture, trust, other enterprise or nonprofit entity, including service with
respect to an employee benefit plan (a “Covered Person”), whether the basis of
such Proceeding is alleged action in an official capacity as a member, director,
officer, trustee, employee or agent, or in any other capacity while serving as a
member, director, officer, trustee, employee or agent, against all expenses,
liability and loss (including, without limitation, attorneys’ fees, judgments,
fines, ERISA excise taxes and penalties and amounts paid in settlement) actually
incurred or suffered by such Covered Person in connection with such Proceeding.
The Company shall, to the fullest extent not prohibited by applicable Law as it
presently exists or may hereafter be amended, pay the expenses (including
attorneys’ fees) incurred by a Covered Person in defending any Proceeding in
advance of its final disposition; provided, however, that to the extent required
by applicable Law, such payment of expenses in advance of the final disposition
of the Proceeding shall be made only upon receipt of an undertaking by the
Covered Person to repay all amounts advanced if it should be ultimately
determined by final judicial decision from which there is no further right to
appeal that the Covered Person is not entitled to be indemnified under this
Section 7.4 or otherwise. The rights to indemnification and advancement of
expenses under this

 

38



--------------------------------------------------------------------------------

Section 7.4 shall be contract rights and such rights shall continue as to a
Covered Person who has ceased to serve in the capacity which initially entitled
such Covered Person to indemnity hereunder. Notwithstanding the foregoing
provisions of this Section 7.4, except for Proceedings to enforce rights to
indemnification and advancement of expenses, the Company shall indemnify and
advance expenses to a Covered Person in connection with a Proceeding (or part
thereof) initiated by such Covered Person only if such Proceeding (or part
thereof) was authorized by the Managing Member.

Section 7.5 Maintenance of Insurance or Other Financial Arrangements. In
compliance with applicable Law, the Company (with the approval of the Managing
Member) may purchase and maintain insurance or make other financial arrangements
on behalf of any Person who is or was a Member, employee or agent of the
Company, or at the request of the Company is or was serving as a manager,
director, officer, employee or agent of another limited liability company,
corporation, partnership, joint venture, trust or other enterprise, for any
Liability asserted against such Person and Liability and expenses incurred by
such Person in such Person’s capacity as such, or arising out of such Person’s
status as such, whether or not the Company has the authority to indemnify such
Person against such Liability and expenses.

Section 7.6 Resignation or Termination of Managing Member. PubCo shall not, by
any means, resign as, cease to be or be replaced as Managing Member except in
compliance with this Section 7.6. No termination or replacement of PubCo as
Managing Member shall be effective unless proper provision is made, in
compliance with this Agreement, so that the obligations of PubCo, its successor
(if applicable) and any new Managing Member and the rights of all Members under
this Agreement and applicable Law remain in full force and effect. No
appointment of a Person other than PubCo (or its successor, as applicable) as
Managing Member shall be effective unless PubCo (or its successor, as
applicable) and the new Managing Member (as applicable) provide all other
Members with contractual rights, directly enforceable by such other Members
against PubCo (or its successor, as applicable) and the new Managing Member (as
applicable), to cause (a) PubCo to comply with all PubCo’s obligations under
this Agreement (including its obligations under Section 4.6) other than those
that must necessarily be taken in its capacity as Managing Member and (b) the
new Managing Member to comply with all the Managing Member’s obligations under
this Agreement.

Section 7.7 No Inconsistent Obligations. The Managing Member represents that it
does not have any contracts, other agreements, duties or obligations that are
inconsistent with its duties and obligations (whether or not in its capacity as
Managing Member) under this Agreement and covenants that, except as permitted by
Section 7.1, it will not enter into any contracts or other agreements or
undertake or acquire any other duties or obligations that are inconsistent with
such duties and obligations.

Section 7.8 Reclassification Events of PubCo. If a Reclassification Event
occurs, the Managing Member or its successor, as the case may be, shall, as and
to the extent necessary, amend this Agreement in compliance with Section 12.1,
and enter into any necessary supplementary or additional agreements, to ensure
that, following the effective date of the Reclassification Event: (i) the
redemption rights of holders of Units set forth in Section 4.6 provide that each
Unit (together with the surrender and delivery of one share of Class B Common
Stock) is redeemable for the same amount and same type of property, securities
or cash (or combination thereof) that one share of Class A Common Stock becomes
exchangeable for or converted into as a result of the Reclassification Event and
(ii) PubCo or the successor to PubCo, as applicable, is obligated to deliver
such property, securities or cash upon such redemption.

 

39



--------------------------------------------------------------------------------

Section 7.9 Certain Costs and Expenses. The Company shall (i) pay, or cause to
be paid, all costs, fees, operating expenses and other expenses of the Company
(including the costs, fees and expenses of attorneys, accountants or other
professionals and the compensation of all personnel providing services to the
Company) incurred in pursuing and conducting, or otherwise related to, the
activities of the Company and (ii) in the sole discretion of the Managing
Member, reimburse the Managing Member for any costs, fees or expenses incurred
by it in connection with serving as the Managing Member. To the extent that the
Managing Member determines in its sole discretion that such expenses are related
to the business and affairs of the Managing Member that are conducted through
the Company and/or its Subsidiaries (including expenses that relate to the
business and affairs of the Company and/or its Subsidiaries and that also relate
to other activities of the Managing Member), the Managing Member may cause the
Company to pay or bear all expenses of the Managing Member, including, without
limitation, costs of securities offerings not borne directly by Members, board
of directors compensation and meeting costs, costs of periodic reports to its
stockholders, litigation costs and damages arising from litigation, accounting
and legal costs; provided that the Company shall not pay or bear any income tax
obligations of the Managing Member. In the event that (i) shares of Class A
Common Stock or other Equity Securities of PubCo were sold to underwriters in
any public offering after the Effective Time, in each case, at a price per share
that is lower than the price per share for which such shares of Class A Common
Stock or other Equity Securities of PubCo are sold to the public in such public
offering after taking into account underwriters’ discounts or commissions and
brokers’ fees or commissions (including, for the avoidance of doubt, any
deferred discounts or commissions and brokers’ fees or commissions payable in
connection with or as a result of such public offering) (such difference, the
“Discount”) and (ii) the proceeds from such public offering are used to fund the
Cash Election Amount for any redeemed Units or otherwise contributed to the
Company, the Company shall reimburse the Managing Member for such Discount by
treating such Discount as an additional Capital Contribution made by the
Managing Member to the Company, issuing Units in respect of such deemed Capital
Contribution in accordance with Section 4.6(b)(ii), and increasing the Managing
Member’s Capital Account by the amount of such Discount. For the avoidance of
doubt, any payments made to or on behalf of the Managing Member pursuant to this
Section 7.9 shall not be treated as a distribution pursuant to Section 6.1(a)
but shall instead be treated as an expense of the Company.

ARTICLE VIII

ROLE OF MEMBERS

Section 8.1 Rights or Powers.

 

  (a)

Other than the Managing Member, the Members, acting in their capacity as
Members, shall not have any right or power to take part in the management or
control of the Company or its business and affairs or to act for or bind the
Company in any way. Notwithstanding the foregoing, the Members have all the
rights and powers specifically set forth in this Agreement and, to the extent
not inconsistent

 

40



--------------------------------------------------------------------------------

  with this Agreement, in the Act. A Member, any Affiliate thereof or an
employee, stockholder, agent, director or officer of a Member or any Affiliate
thereof, may also be an employee or be retained as an agent of the Company. The
existence of these relationships and acting in such capacities will not result
in the Member (other than the Managing Member) being deemed to be participating
in the control of the business of the Company or otherwise affect the limited
liability of the Member. Except as specifically provided herein, a Member (other
than the Managing Member) shall not, in its capacity as a Member, take part in
the operation, management or control of the Company’s business, transact any
business in the Company’s name or have the power to sign documents for or
otherwise bind the Company.

 

  (b)

The Company shall promptly (but in any event within three business days) notify
the Members in writing if, to the Company’s knowledge, for any reason, it would
be an “investment company” within the meaning of the Investment Company Act of
1940 (the “Investment Company Act”), as amended, but for the exceptions provided
in Section 3(c)(1) or 3(c)(7) thereunder.

Section 8.2 Voting.

 

  (a)

Meetings of the Members may be called upon the written request of Members
holding at least 50% of the outstanding Units. Such request shall state the
location of the meeting and the nature of the business to be transacted at the
meeting. Written notice of any such meeting shall be given to all Members not
less than two Business Days and not more than 30 days prior to the date of such
meeting. Members may vote in person, by proxy or by telephone at any meeting of
the Members and may waive advance notice of such meeting. Whenever the vote or
consent of Members is permitted or required under this Agreement, such vote or
consent may be given at a meeting of the Members or may be given in accordance
with the procedure prescribed in this Section 8.2. Except as otherwise expressly
provided in this Agreement, the affirmative vote of the Members holding a
majority of the outstanding Units shall constitute the act of the Members.

 

  (b)

Each Member may authorize any Person or Persons to act for it by proxy on all
matters in which such Member is entitled to participate, including waiving
notice of any meeting, or voting or participating at a meeting. Every proxy must
be signed by such Member or its attorney-in-fact. No proxy shall be valid after
the expiration of 11 months from the date thereof unless otherwise provided in
the proxy. Every proxy shall be revocable at the pleasure of the Member
executing it.

 

  (c)

Each meeting of Members shall be conducted by an Officer designated by the
Managing Member or such other individual Person as the Managing Member deems
appropriate.

 

  (d)

Any action required or permitted to be taken by the Members may be taken without
a meeting if the requisite Members whose approval is necessary consent thereto
in writing.

 

41



--------------------------------------------------------------------------------

Section 8.3 Various Capacities. The Members acknowledge and agree that the
Members or their Affiliates will from time to time act in various capacities,
including as a Member and as the Company Representative.

ARTICLE IX

TRANSFERS OF INTERESTS

Section 9.1 Restrictions on Transfer.

 

  (a)

Except as provided in Section 4.6, no Member shall Transfer all or any portion
of its Interest without the Managing Member’s prior written consent, which
consent shall be granted or withheld in the Managing Member’s sole discretion.
If, notwithstanding the provisions of this Section 9.1(a), all or any portion of
a Member’s Interests are Transferred in violation of this Section 9.1(a),
involuntarily, by operation of law or otherwise, then without limiting any other
rights and remedies available to the other parties under this Agreement or
otherwise, the Transferee of such Interest (or portion thereof) shall not be
admitted to the Company as a Member or be entitled to any rights as a Member
hereunder, and the Transferor will continue to be bound by all obligations
hereunder, unless and until the Managing Member consents in writing to such
admission, which consent shall be granted or withheld in the Managing Member’s
sole discretion. Any attempted or purported Transfer of all or a portion of a
Member’s Interests in violation of this Section 9.1(a) shall be null and void
and of no force or effect whatsoever. For the avoidance of doubt, the
restrictions on Transfer contained in this Article IX shall not apply to the
Transfer of any capital stock of the Managing Member; provided that no shares of
Class B Common Stock may be Transferred unless a corresponding number of Units
are Transferred therewith in accordance with this Agreement.

 

  (b)

In addition to any other restrictions on Transfer herein contained, including
the provisions of this Article IX, in no event may any Transfer or assignment of
Interests by any Member be made (i) to any Person who lacks the legal right,
power or capacity to own Interests; (ii) if such Transfer (A) would be
considered to be effected on or through an “established securities market” or a
“secondary market or the substantial equivalent thereof,” as such terms are used
in Treasury Regulations Section 1.7704-1, (B) would result in the Company having
more than one hundred (100) partners, within the meaning of Treasury Regulations
Section 1.7704-1(h)(1) (determined taking into account the rules of Treasury
Regulations Section 1.7704-1(h)(3)), or (C) would cause the Company to be
treated as a “publicly traded partnership” within the meaning of Section 7704 of
the Code or a successor provision or to be taxed as a corporation pursuant to
the Code or successor of the Code; (iii) if such Transfer would cause the
Company to become, with respect to any employee benefit plan subject to Title I
of ERISA, a “party-in-interest” (as defined in Section 3 (14) of ERISA) or a
“disqualified person” (as defined in Section 4975(e)(2) of the Code); (iv) if
such Transfer would, in the opinion of counsel to the Company, cause any portion
of the assets of the Company to

 

42



--------------------------------------------------------------------------------

  constitute assets of any employee benefit plan pursuant to the Plan Asset
Regulations or otherwise cause the Company to be subject to regulation under
ERISA; (v) if such Transfer requires the registration of such Interests or any
Equity Securities issued upon any exchange of such Interests, pursuant to any
applicable U.S. federal or state securities Laws; or (vi) if such Transfer
subjects the Company to regulation under the Investment Company Act or the
Investment Advisors Act of 1940, each as amended (or any succeeding law). Any
attempted or purported Transfer of all or a portion of a Member’s Interests in
violation of this Section 9.1(b) shall be null and void and of no force or
effect whatsoever.

Section 9.2 Notice of Transfer. Other than in connection with Transfers made
pursuant to Section 4.6, each Member shall, after complying with the provisions
of this Agreement, but in any event no later than three Business Days following
any Transfer of Interests, give written notice to the Company of such Transfer.
Each such notice shall describe the manner and circumstances of the Transfer.

Section 9.3 Transferee Members. A Transferee of Interests pursuant to this
Article IX shall have the right to become a Member only if (i) the requirements
of this Article IX are met, (ii) such Transferee executes an instrument
reasonably satisfactory to the Managing Member agreeing to be bound by the terms
and provisions of this Agreement and assuming all of the Transferor’s then
existing and future Liabilities arising under or relating to this Agreement,
(iii) such Transferee represents that the Transfer was made in accordance with
all applicable securities Laws, (iv) the Transferor or Transferee shall have
reimbursed the Company for all reasonable expenses (including attorneys’ fees
and expenses) of any Transfer or proposed Transfer of a Member’s Interest,
whether or not consummated and (v) if such Transferee or his or her spouse is a
resident of a community property jurisdiction, then such Transferee’s spouse
shall also execute an instrument reasonably satisfactory to the Managing Member
agreeing to be bound by the terms and provisions of this Agreement to the extent
of his or her community property or quasi-community property interest, if any,
in such Member’s Interest. Unless agreed to in writing by the Managing Member,
the admission of a Member shall not result in the release of the Transferor from
any Liability that the Transferor may have to each remaining Member or to the
Company under this Agreement or any other Contract between the Managing Member,
the Company or any of its Subsidiaries, on the one hand, and such Transferor or
any of its Affiliates, on the other hand. Written notice of the admission of a
Member shall be sent promptly by the Company to each remaining Member.

Section 9.4 Legend. Each certificate representing a Unit, if any, will be
stamped or otherwise imprinted with a legend in substantially the following
form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

THESE SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM UNDER SUCH ACT.

 

43



--------------------------------------------------------------------------------

THE TRANSFER AND VOTING OF THESE SECURITIES IS SUBJECT TO THE CONDITIONS
SPECIFIED IN THE AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF
MAGNOLIA OIL & GAS PARENT LLC DATED AS OF JULY 31, 2018 AMONG THE MEMBERS LISTED
THEREIN, AS IT MAY BE AMENDED, SUPPLEMENTED AND/OR RESTATED FROM TIME TO TIME,
AND NO TRANSFER OF THESE SECURITIES WILL BE VALID OR EFFECTIVE UNTIL SUCH
CONDITIONS HAVE BEEN FULFILLED. COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO
COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE
SECRETARY OF THE ISSUER OF SUCH SECURITIES.”

ARTICLE X

ACCOUNTING

Section 10.1 Books of Account. The Company shall, and shall cause each
Subsidiary to, maintain true books and records of account in which full and
correct entries shall be made of all its business transactions pursuant to a
system of accounting established and administered in accordance with GAAP, and
shall set aside on its books all such proper accruals and reserves as shall be
required under GAAP.

Section 10.2 Tax Elections.

 

  (a)

The Company and any eligible Subsidiary shall make an election (or continue a
previously made election) pursuant to Section 754 of the Code for the taxable
year of the Company that includes the date hereof, shall not thereafter revoke
such election and shall make a new election pursuant to Section 754 of the Code
to the extent necessary following any “termination” of the Company or the
Subsidiary, as applicable, under Section 708 of the Code. In addition, the
Company shall make the following elections on the appropriate forms or tax
returns, if permitted under the Code or applicable law:

 

  i.

to adopt the calendar year as the Company’s Fiscal Year;

 

  ii.

to adopt the accrual method of accounting for U.S. federal income tax purposes;

 

  iii.

to elect to amortize the organizational expenses of the Company as permitted by
Section 709(b) of the Code;

 

  iv.

except where the Managing Member elects to apply Section 10.6(e), elect out of
the application of the company-level audit and adjustment rules of the
Bipartisan Budget Act by making an election under Section 6226(a) of the Code,
commonly known as the “push out” election, or any analogous election under state
or local tax law, if applicable; and

 

44



--------------------------------------------------------------------------------

  v.

except as otherwise provided herein, any other election the Managing Member may
deem appropriate and in the best interests of the Company.

 

  (b)

Upon request of the Managing Member, each Member shall cooperate in good faith
with the Company in connection with the Company’s efforts to make the election
described in Section 10.2(a)iv.

Section 10.3 Tax Returns; Information. The Managing Member shall arrange for the
preparation and timely filing of all income and other tax and informational
returns of the Company. The Managing Member shall furnish to each Member a copy
of each approved return and statement, together with any schedules (including
Schedule K-1) or other information which each Member may require in connection
with such Member’s own tax affairs as soon as practicable (but in no event more
than 60 days after the end of each Fiscal Year). The Members agree to take all
actions reasonably requested by the Company or the Company Representative to
comply with the Bipartisan Budget Act, including where applicable, filing
amended returns as provided in Sections 6225 or 6226 of the Code and providing
confirmation thereof to the Company Representative.

Section 10.4 Texas Margin Tax. If Texas law requires any Member other than the
Managing Member (such Member, the “Consolidating Member”) and the Company to
participate in the filing of a Texas margin tax combined group report, and if
the Consolidating Member pays the margin tax liability due in connection with
such combined report, the Members agree that the Company shall promptly
reimburse the Consolidating Member for the margin tax paid on behalf of the
Company as a combined group member. The margin tax paid on behalf of the Company
shall be equal to the amount that the Company would have paid if it had computed
its margin tax liability for the report period on a separate entity basis rather
than as a member of the combined group. For the avoidance of doubt, the
reimbursement of any Texas margin tax paid by the Managing Member shall be
governed by Section 7.9.

Section 10.5 Company Representative. The Managing Member is specially authorized
and appointed to act as the Company Representative and in any similar capacity
under state or local Law. In acting as Company Representative, the Managing
Member shall act, to the maximum extent possible, to cause income, gain, loss,
deduction, credit of the Company and adjustments thereto, to be allocated or
borne by the Members in the same manner as such items or adjustments would have
been borne if the Company could have effectively made an election under
Section 6221(b) of the Code (commonly known as the “election out”) or similar
state or local provision with respect to the taxable period at issue. The
Company Representative may retain, at the Company’s expense, such outside
counsel, accountants and other professional consultants as it may reasonably
deem necessary in the course of fulfilling its obligations as Company
Representative.

Section 10.6 Withholding Tax Payments and Obligations.

 

  (a)

Withholding Tax Payments. Each of the Company and its Subsidiaries may withhold
from distributions, allocations or portions thereof if it is required to do so
by any applicable rule, regulation or law, and each Member hereby authorizes the
Company and its Subsidiaries to withhold or pay on behalf of or with respect to

 

45



--------------------------------------------------------------------------------

  such Member any amount of U.S. federal, state or local or non-U.S. taxes that
the Managing Member determines, in good faith, that the Company or any of its
Subsidiaries is required to withhold or pay with respect to any amount
distributable or allocable to such Member pursuant to this Agreement.

 

  (b)

Tax Audits. To the extent that any income tax is paid by the Company or any of
its Subsidiaries as a result of an audit or other proceeding with respect to
such tax, and the Managing Member determines, in good faith, that such tax
relates to one or more specific Members (including any Company Level Taxes),
such tax shall be treated as an amount of taxes withheld or paid with respect to
such Member pursuant to this Section 10.6. Notwithstanding any provision to the
contrary in this Section 10.6, the payment by the Company of Company Level Taxes
shall, consistent with the Bipartisan Budget Act, be treated as the payment of a
Company obligation and shall be treated as paid with respect to a Member to the
extent the deduction with respect to such payment is allocated to such Member
pursuant to Section 5.2(j), and such payment shall not be treated as a
withholding from distributions, allocations, or portions thereof with respect to
a Member.

 

  (c)

Tax Contribution and Indemnity Obligation. Any amounts withheld or paid with
respect to a Member pursuant to Section 10.6(a) or (b) shall be offset against
any distributions to which such Member is entitled concurrently with such
withholding or payment (a “Tax Offset”); provided that the amount of any
distribution subject to a Tax Offset shall be treated as having been distributed
to such Member pursuant to Section 6.1 at the time such Tax Offset is made. To
the extent that (i) there is a payment of Company Level Taxes relating to a
Member or (ii) the amount of such Tax Offset exceeds the distributions to which
such Member is entitled during the same Fiscal Year as such withholding or
payment (“Excess Tax Amount”), the amount of such (i) Company Level Taxes or
(ii) Excess Tax Amount, as applicable, shall give rise to an interest-bearing
obligation of such Member to make a capital contribution to the Company (a “Tax
Contribution Obligation”). If requested by the Managing Member, a Member shall
promptly contribute the amount of its Tax Contribution Obligation to the
Company. To the extent a Member does not promptly contribute the amount of its
Tax Contribution Obligation to the Company, the Company shall offset such amount
(plus interest accruing at the applicable underpayment rate for such period, as
specified in Section 6621 of the Code) against distributions to which such
Member would otherwise be subsequently entitled until the Member’s Tax
Contribution Obligation (including any interest accrued thereon) has been
satisfied in full. To the extent, and at the time(s), that a Member makes a
payment to satisfy such Member’s Tax Contribution Obligation (including any
accrued but unpaid interest thereon), such payment shall be applied first to any
accrued by unpaid interest owed by such Member (which interest shall be taxable
income to the Company), and any remaining portion shall satisfy such Member’s
Tax Contribution Obligation and such portion shall increase such Member’s
Capital Account but shall not reduce the amount that a Member is otherwise
obligated to contribute to the Company and shall not be treated as a Capital
Contribution. Amounts recovered by the Company through any offset against
distributions pursuant to this Section 10.6(b) shall be applied first to any

 

46



--------------------------------------------------------------------------------

  accrued but unpaid interest owed by such Member (which interest shall be
taxable income to the Company), and thereafter offset the amount of such
Member’s Tax Contribution Obligation, and such Member’s Capital Account shall
not be reduced by the amount of the distribution that was offset to the extent
such offset was against the amount of such Member’s Tax Contribution Obligation.
Each Member hereby unconditionally and irrevocably grants to the Company a
security interest in such Member’s Units to secure such Member’s obligation to
pay the Company any amounts required to be paid pursuant to this Section 10.6.
Each Member shall take such actions as the Company may reasonably request in
order to perfect or enforce the security interest created hereunder. Each Member
hereby agrees to indemnify and hold harmless the Company, the other Members, the
Company Representative and the Managing Member from and against any liability
(including any liability for Company Level Taxes) with respect to income
attributable to or distributions or other payments to such Member.

 

  (d)

Continued Obligations of Former Members. Any Person who ceases to be a Member
shall be deemed to be a Member solely for purposes of this Section 10.6, and the
obligations of a Member pursuant to this Section 10.6 shall survive until thirty
(30) days after the closing of the applicable statute of limitations on
assessment with respect to the taxes withheld or paid by the Company or a
Subsidiary that relate to the period during which such Person was actually a
Member.

 

  (e)

Managing Member Discretion Regarding Recovery of Taxes. Notwithstanding the
foregoing, the Managing Member may choose to not recover an amount of Company
Level Taxes or other taxes withheld or paid with respect to a Member under this
Section 10.6 if the Managing Member determines, in its reasonable discretion,
that such a decision would be in the best interests of the Members (e.g., where
the cost of recovering the amount of taxes withheld or paid with respect to such
Member is not justified in light of the amount that may be recovered from such
Member).

ARTICLE XI

DISSOLUTION AND TERMINATION

Section 11.1 Liquidating Events. The Company shall dissolve and commence winding
up and liquidating upon the first to occur of the following (each, a
“Liquidating Event”):

 

  (a)

The sale of all or substantially all of the assets of the Company; and

 

  (b)

The determination of the Managing Member to dissolve, wind up, and liquidate the
Company.

 

47



--------------------------------------------------------------------------------

The Members hereby agree that the Company shall not dissolve prior to the
occurrence of a Liquidating Event and that no Member shall seek a dissolution of
the Company, under Section 18-802 of the Act or otherwise, other than based on
the matters set forth in subsections (a) and (b) above. If it is determined by a
court of competent jurisdiction that the Company has dissolved prior to the
occurrence of a Liquidating Event, the Members hereby agree to continue the
business of the Company without a winding up or liquidation. In the event of a
dissolution pursuant to Section 11.1(b), the relative economic rights of each
class of Units immediately prior to such dissolution shall be preserved to the
greatest extent practicable with respect to distributions made to Members
pursuant to Section 11.3 in connection with such dissolution, taking into
consideration tax and other legal constraints that may adversely affect one or
more parties to such dissolution and subject to compliance with applicable laws
and regulations, unless, with respect to any class of Units, holders of a
majority of the Units of such class consent in writing to a treatment other than
as described above.

Section 11.2 Bankruptcy. For purposes of this Agreement, the “bankruptcy” of a
Member shall mean the occurrence of any of the following: (a) any Governmental
Entity shall take possession of any substantial part of the property of that
Member or shall assume control over the affairs or operations thereof, or a
receiver or trustee shall be appointed, or a writ, order, attachment or
garnishment shall be issued with respect to any substantial part thereof, and
such possession, assumption of control, appointment, writ or order shall
continue for a period of 90 consecutive days; or (b) a Member shall admit in
writing of its inability to pay its debts when due, or make an assignment for
the benefit of creditors; or apply for or consent to the appointment of any
receiver, trustee or similar officer or for all or any substantial part of its
property; or shall institute (by petition, application, answer, consent or
otherwise) any bankruptcy, insolvency, reorganization, arrangement, readjustment
of debts, dissolution, liquidation, or similar proceeding under the Laws of any
jurisdiction; or (c) a receiver, trustee or similar officer shall be appointed
for such Member or with respect to all or any substantial part of its property
without the application or consent of that Member, and such appointment shall
continue undischarged or unstayed for a period of 90 consecutive days or any
bankruptcy, insolvency, reorganization, arrangements, readjustment of debt,
dissolution, liquidation or similar proceedings shall be instituted (by
petition, application or otherwise) against that Member and shall remain
undismissed for a period of 90 consecutive days.

Section 11.3 Procedure.

 

  (a)

In the event of the dissolution of the Company for any reason, the Members shall
commence to wind up the affairs of the Company and to liquidate the Company’s
investments; provided that if a Member is in bankruptcy or dissolved, another
Member, who shall be the Managing Member (“Winding-Up Member”) shall commence to
wind up the affairs of the Company and, subject to Section 11.4(a), such
Winding-Up Member shall have full right and unlimited discretion to determine in
good faith the time, manner and terms of any sale or sales of the Property or
other assets pursuant to such liquidation, having due regard to the activity and
condition of the relevant market and general financial and economic conditions.
The Members shall continue to share profits, losses and distributions during the
period of liquidation in the same manner and proportion as though the Company
had not dissolved. The Company shall engage in no further business except as may
be necessary, in the reasonable discretion of the Managing Member or the
Winding-Up Member, as applicable, to preserve the value of the Company’s assets
during the period of dissolution and liquidation.

 

48



--------------------------------------------------------------------------------

  (b)

Following the payment of all expenses of liquidation and the allocation of all
Profits and Losses as provided in Article V, the proceeds of the liquidation and
any other funds of the Company shall be distributed in the following order of
priority:

 

  (i)

First, to the payment and discharge of all of the Company’s debts and
Liabilities to creditors (whether third parties or Members), in the order of
priority as provided by Law, except any obligations to the Members in respect of
their Capital Accounts;

 

  (ii)

Second, to set up such cash reserves which the Managing Member reasonably deems
necessary for contingent or unforeseen Liabilities or future payments described
in Section 11.3(b)(i) (which reserves when they become unnecessary shall be
distributed in accordance with the provisions of subsection (iii), below); and

 

  (iii)

Third, the balance to the Members, in accordance with their Percentage
Interests.

 

  (c)

Except as provided in Section 11.4(a), no Member shall have any right to demand
or receive property other than cash upon dissolution and termination of the
Company.

 

  (d)

Upon the completion of the liquidation of the Company and the distribution of
all Company funds, the Company shall terminate and the Managing Member or the
Winding-Up Member, as the case may be, shall have the authority to execute and
record a certificate of cancellation of the Company, as well as any and all
other documents required to effectuate the dissolution and termination of the
Company.

Section 11.4 Rights of Members.

 

  (a)

Each Member irrevocably waives any right that it may have to maintain an action
for partition with respect to the property of the Company.

 

  (b)

Except as otherwise provided in this Agreement, (i) each Member shall look
solely to the assets of the Company for the return of its Capital Contributions,
and (ii) no Member shall have priority over any other Member as to the return of
its Capital Contributions, distributions or allocations.

Section 11.5 Notices of Dissolution. In the event a Liquidating Event occurs or
an event occurs that would, but for the provisions of Section 11.1, result in a
dissolution of the Company, the Company shall, within 30 days thereafter,
(a) provide written notice thereof to each of the Members and to all other
parties with whom the Company regularly conducts business (as determined in the
discretion of the Managing Member), and (b) comply, in a timely manner, with all
filing and notice requirements under the Act or any other applicable Law.

Section 11.6 Reasonable Time for Winding Up. A reasonable time shall be allowed
for the orderly winding up of the business and affairs of the Company and the
liquidation of its assets in order to minimize any losses that might otherwise
result from such winding up.

 

49



--------------------------------------------------------------------------------

Section 11.7 No Deficit Restoration. No Member shall be personally liable for a
deficit Capital Account balance of that Member, it being expressly understood
that the distribution of liquidation proceeds shall be made solely from existing
Company assets.

ARTICLE XII

GENERAL

Section 12.1 Amendments; Waivers.

 

  (a)

The terms and provisions of this Agreement may be waived, modified or amended
(including by means of merger, consolidation or other business combination to
which the Company is a party) with the approval of the Managing Member;
provided, however, that no amendment to this Agreement may:

 

  i.

modify the limited liability of any Member, or increase the liabilities or
obligations of any Member, in each case, without the consent of each such
affected Member; or

 

  ii.

materially alter or change any rights, preferences or privileges of any Member
as a holder of a particular class of Interests in a manner that is different or
prejudicial relative to the other Members holding the same class of Interests,
without the approval of a majority in interest of the Members affected in such a
different or prejudicial manner.

 

  (b)

Notwithstanding the foregoing subsection (a), the Managing Member, acting alone,
may amend this Agreement (and shall use reasonable efforts to amend Exhibit A as
necessary) (i) to reflect the admission of new Members, Transfers of Interests,
the issuance of additional Units or Equity Securities, as provided by the terms
of this Agreement, and, subject to Section 12.1(a), subdivisions or combinations
of Units made in compliance with Section 4.1(g), (ii) to reflect any adjustments
to a Member’s Capital Contributions pursuant to the terms of the Contribution
Agreement, (iii) to the minimum extent necessary to (A) comply with the
provisions of the Bipartisan Budget Act and any Treasury Regulations or other
administrative pronouncements promulgated thereunder and (B) to administer the
effects of such provisions in an equitable manner and (iv) in accordance with
Section 4.6(k), as necessary to avoid the Company being classified as a
“publicly traded partnership” within the meaning of Section 7704(b) of the Code.

 

  (c)

No waiver of any provision or default under, nor consent to any exception to,
the terms of this Agreement or any agreement contemplated hereby shall be
effective unless in writing and signed by the party to be bound and then only to
the specific purpose, extent and instance so provided.

Section 12.2 Further Assurances. Each party agrees that it will from time to
time, upon the reasonable request of another party, execute such documents and
instruments and take such further action as may be required to accomplish the
purposes of this Agreement.

 

50



--------------------------------------------------------------------------------

Section 12.3 Successors and Assigns. All of the terms and provisions of this
Agreement shall be binding upon the parties and their respective successors and
assigns, but shall inure to the benefit of and be enforceable by the successors
and assigns of any Member only to the extent that they are permitted successors
and assigns pursuant to the terms hereof. No party may assign its rights
hereunder except as herein expressly permitted.

Section 12.4 Entire Agreement. This Agreement, together with all Exhibits and
Schedules hereto and all other agreements referenced therein and herein,
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof and supersede all prior and contemporaneous agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties and there are no warranties, representations or other agreements between
the parties in connection with the subject matter hereof except as specifically
set forth herein and therein.

Section 12.5 Rights of Members Independent. The rights available to the Members
under this Agreement and at Law shall be deemed to be several and not dependent
on each other and each such right accordingly shall be construed as complete in
itself and not by reference to any other such right. Any one or more and/or any
combination of such rights may be exercised by a Member and/or the Company from
time to time and no such exercise shall exhaust the rights or preclude another
Member from exercising any one or more of such rights or combination thereof
from time to time thereafter or simultaneously.

Section 12.6 Governing Law. This Agreement, the legal relations between the
parties and any Action, whether contractual or non-contractual, instituted by
any party with respect to matters arising under or growing out of or in
connection with or in respect of this Agreement shall be governed by and
construed in accordance with the Laws of the State of Delaware applicable to
contracts made and performed in such State and without regard to conflicts of
law doctrines, except to the extent that certain matters are preempted by
federal Law or are governed as a matter of controlling Law by the Law of the
jurisdiction of organization of the respective parties.

Section 12.7 Jurisdiction and Venue. The parties hereto hereby agree and consent
to be subject to the jurisdiction of any federal court of the District of
Delaware or the Delaware Court of Chancery over any action, suit or proceeding
(a “Legal Action”) arising out of or in connection with this Agreement. The
parties hereto irrevocably waive the defense of an inconvenient forum to the
maintenance of any such Legal Action. Each of the parties hereto further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such Legal Action by the mailing of copies thereof by registered
mail, postage prepaid, to such party at its address set forth in this Agreement,
such service of process to be effective upon acknowledgment of receipt of such
registered mail. Nothing in this Section 12.7 shall affect the right of any
party hereto to serve legal process in any other manner permitted by law.

Section 12.8 Headings. The descriptive headings of the Articles, Sections and
subsections of this Agreement are for convenience only and do not constitute a
part of this Agreement.

 

51



--------------------------------------------------------------------------------

Section 12.9 Counterparts. This Agreement and any amendment hereto or any other
agreement (or document) delivered pursuant hereto may be executed in one or more
counterparts and by different parties in separate counterparts. All of such
counterparts shall constitute one and the same agreement (or other document) and
shall become effective (unless otherwise provided therein) when one or more
counterparts have been signed by each party and delivered to the other party.

Section 12.10 Notices. Any notice or other communication hereunder must be given
in writing and (a) delivered in person, (b) transmitted by facsimile, by
telecommunications mechanism or electronically or (c) mailed by certified or
registered mail, postage prepaid, receipt requested as follows:

If to the Company or the Managing Member, addressed to it at:

Magnolia Oil & Gas Parent LLC

1001 Fannin St., Suite 400

Houston, TX 77002

Electronic mail: cstavros@mgyoil.com

Attention: Chief Financial Officer

With copies (which shall not constitute notice) to:

Magnolia Oil & Gas Corporation

1001 Fannin St., Suite 400

Houston, TX 77002

Electronic mail: cstavros@mgyoil.com

Attention: Chief Financial Officer

Vinson & Elkins L.L.P.

1001 Fannin, Suite 2500

Houston, TX 77002

Facsimile: (713) 615-5085

Electronic mail: kfullenweider@velaw.com

Attention: Keith R. Fullenweider

 

52



--------------------------------------------------------------------------------

If to the EnerVest Funds, addressed to them at:

EnerVest, Ltd.

Attention: Philip Berry

Vice President – Business Development & Transactions

1001 Fannin, Ste. 800

Houston, Texas 77002

Email: PBerry@EnerVest.net

and

EnerVest, Ltd.

Attention: J. Andrew West

Vice President & General Counsel

1001 Fannin, Ste. 800

Houston, Texas 77002

Email: AWest@EnerVest.net

With a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP

811 Main Street

Houston, TX 77002

Facsimile: (346) 718-6988

Electronic mail: GSpedale@gibsondunn.com

Attention: Gerry Spedale

or to such other address or to such other Person as either party shall have last
designated by such notice to the other parties. Each such notice or other
communication shall be effective (i) if given by telecommunication or
electronically, when transmitted to the applicable number or electronic mail
address so specified in (or pursuant to) this Section 12.10 and an appropriate
answerback is received or, if transmitted after 4:00 p.m. local time on a
Business Day in the jurisdiction to which such notice is sent or at any time on
a day that is not a Business Day in the jurisdiction to which such notice is
sent, then on the immediately following Business Day, (ii) if given by mail, on
the first Business Day in the jurisdiction to which such notice is sent
following the date three days after such communication is deposited in the mails
with first class postage prepaid, addressed as aforesaid or (iii) if given by
any other means, on the Business Day when actually received at such address or,
if not received on a Business Day, on the Business Day immediately following
such actual receipt.

Section 12.11 Representation By Counsel; Interpretation. The parties acknowledge
that each party to this Agreement has been represented by counsel in connection
with this Agreement and the transactions contemplated by this Agreement.
Accordingly, any rule of Law, or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the party
that drafted it has no application and is expressly waived.

 

53



--------------------------------------------------------------------------------

Section 12.12 Severability. If any provision of this Agreement is determined to
be invalid, illegal or unenforceable by any Governmental Entity, the remaining
provisions of this Agreement, to the extent permitted by Law shall remain in
full force and effect, provided that the essential terms and conditions of this
Agreement for all parties remain valid, binding and enforceable.

Section 12.13 Expenses. Except as otherwise provided in this Agreement, each
party shall bear its own expenses in connection with the transactions
contemplated by this Agreement.

Section 12.14 Waiver of Jury Trial. EACH OF THE COMPANY, THE MEMBERS, THE
MANAGING MEMBER AND ANY INDEMNITEES SEEKING REMEDIES HEREUNDER, HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN
RESPECT OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION BASED ON, OR ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY OR OTHERWISE.

Section 12.15 No Third Party Beneficiaries. Except as expressly provided in
Sections 7.4 and 10.2, nothing in this Agreement, express or implied, is
intended to confer upon any party, other than the parties hereto and their
respective successors and permitted assigns, any rights or remedies under this
Agreement or otherwise create any third party beneficiary hereto.

[Signatures on Next Page]

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Amended and
Restated Limited Liability Company Agreement to be executed as of the day and
year first above written.

 

COMPANY: MAGNOLIA OIL & GAS PARENT LLC By:   /s/ Eduardo Tamraz Name:   Eduardo
Tamraz Title:   Executive Vice President of Corporate Development and Secretary

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF

MAGNOLIA OIL & GAS PARENT LLC



--------------------------------------------------------------------------------

MEMBERS: ENERVEST ENERGY INSTITUTIONAL FUND XIV-A, L.P. By:   EnerVest, Ltd.,  
its Managing General Partner By:   EnerVest Management GP, L.C.,   its General
Partner By:   /s/ Jud Walker Name:   Jud Walker Title:   Executive Vice
President ENERVEST ENERGY INSTITUTIONAL FUND XIV-C-AIV, L.P. By:   EVFC GP XIV,
LLC,   its Managing General Partner By:   EnerVest, Ltd.,   its Sole Member By:
  EnerVest Management GP, L.C.,   its General Partner By:   /s/ Jud Walker Name:
  Jud Walker Title:   Executive Vice President

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF

MAGNOLIA OIL & GAS PARENT LLC



--------------------------------------------------------------------------------

ENERVEST ENERGY INSTITUTIONAL FUND XIV-WIC, L.P. By:   EnerVest Holding XIV,
LLC,   its General Partner By:   EnerVest, Ltd.,   its Sole Member By:  
EnerVest Management GP, L.C.,   its General Partner By:   /s/ Jud Walker Name:  
Jud Walker Title:   Executive Vice President ENERVEST ENERGY INSTITUTIONAL FUND
XIV-2A, L.P. By:   EVFA XIV-2A, LLC,   its Managing General Partner By:  
EnerVest, Ltd.,   its Sole Member By:   EnerVest Management GP, L.C.,   its
General Partner By:   /s/ Jud Walker Name:   Jud Walker Title:   Executive Vice
President

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF

MAGNOLIA OIL & GAS PARENT LLC



--------------------------------------------------------------------------------

ENERVEST ENERGY INSTITUTIONAL FUND XIV-3A, L.P. By:   EVFA XIV-3A, LLC,   its
Managing General Partner By:   EnerVest, Ltd.,   its Sole Member By:   EnerVest
Management GP, L.C.,   its General Partner By:   /s/ Jud Walker Name:   Jud
Walker Title:   Executive Vice President

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF

MAGNOLIA OIL & GAS PARENT LLC



--------------------------------------------------------------------------------

MANAGING MEMBER: MAGNOLIA OIL & GAS CORPORATION By:   /s/ Eduardo Tamraz Name:  
Eduardo Tamraz Title:   Executive Vice President of Corporate Development and
Secretary

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF

MAGNOLIA OIL & GAS PARENT LLC



--------------------------------------------------------------------------------

EXHIBIT A

 

Member

  

Number of  Units
Owned1

 

Magnolia Oil & Gas Corporation

     148,540,924  

EnerVest Energy Institutional Fund XIV-A, L.P.

     55,357,254  

EnerVest Energy Institutional Fund XIV-2A, L.P.

     11,014,515  

EnerVest Energy Institutional Fund XIV-3A, L.P.

     10,805,611  

EnerVest Energy Institutional Fund XIV-WIC, L.P.

     578,299  

EnerVest Energy Institutional Fund XIV-C-AIV, L.P.

     6,183,755  

 

1 

Note: The initial number of Units owned by the Members to be finally determined
(subjected to any adjustment relating to the Defect Holdback Amount and/or an
Indemnification Surrender) following the issuance of the Final Settlement
Statement and Final Consideration (both as defined in the Contribution
Agreement).

 

A-1